Exhibit 10.09

PRODUCTION SHARING CONTRACT

 

BETWEEN

 

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE

 

REPRESENTED BY THE

 

AGENCIA NACIONAL DO PETROLEO DE SAO TOME E PRINCIPE

 

AND

 

ERHC ENERGY EEZ, LDA

 

FOR

 

BLOCK "11"

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Clause

Title

Page Number

1.

DEFINITIONS AND
INTERPRETATION.............................................................................................


2 

2.

BONUSES AND SOCIAL
PROJECTS.................................................................................................


7 

3.

SCOPE...............................................................................................................................................


8 

4.

TERM.................................................................................................................................................


9 

5.

COMMERCIAL DISCOVERY AND DECLARATION OF
COMMERCIALITY.............................................


9 

6.

RELINQUISHMENT OF
AREAS.........................................................................................................


10 

7.

MINIMUM WORK PROGRAM AND
BUDGET.....................................................................................


11 

8.

STATE
PARTICIPATION...................................................................................................................


14 

9.

RIGHTS AND OBLIGATIONS OF THE
PARTIES.................................................................................


15 

10.

RECOVERY OF OPERATING COSTS AND SHARING OF PETROLEUM
PRODUCTION.....................


17 

11.

VALUATION OF CRUDE
OIL.............................................................................................................


20 

12.

PAYMENTS.....................................................................................................................................


22 

13.

TITLE TO EQUIPMENT I
 DECOMMISSIONING...................................................................................


23 

14.

EMPLOYMENT AND TRAINING OF NATIONALS OF THE
STATE.......................................................


25 

15.

BOOKS AND ACCOUNTS, AUDIT AND OVERHEAD
CHARGES.........................................................


26 

16.

TAXES AND
CUSTOMS...................................................................................................................


28 

17.

INSURANCE.....................................................................................................................................


28 

18.

CONFIDENTIALITY AND PUBLIC
ANNOUNCEMENTS.......................................................................


29 

19.

ASSIGNMENT...................................................................................................................................


31 

20.

TERMINATION.................................................................................................................................


32 

21.

FORCE
MAJEURE.............................................................................................................................


33 

22.

LAWS AND
REGULATIONS.............................................................................................................


34 

23.

NATURAL
GAS.................................................................................................................................


34 

24.

REPRESENTATIONS AND
WARRANTIES.........................................................................................


35 

25.

CONCILIATION AND
ARBITRATION...................................................................................................


36 

26.

EFFECTIVE
DATE.............................................................................................................................


38 

27.

REVIEW I  RE-NEGOTIATION OF CONTRACT AND FISCAL
TERMS...................................................


38 

28.

OPERATOR.....................................................................................................................................


38 

29.

CONFLICT OF
INTERESTS...............................................................................................................


39 

30.

NOTICES.........................................................................................................................................


39 

31.

LIABILITY.........................................................................................................................................


40 

32.

MISCELLANEOUS.............................................................................................................................


40 

 

 

 

SCHEDULE 1    CONTRACT
AREA...............................................................................................................


42 

SCHEDULE 2    ACCOUNTING
PROCEDURE.................................................................................................


43 

SCHEDULE 3    ALLOCATION AND LIFTING PROCEDURE
PRINCIPLES.......................................................


52 

SCHEDULE 4    PROCUREMENT AND PROJ ECT IMPLEMENTATION
PROCEDURES...................................


56 

SCHEDULE 5    SALE OF ASSETS
PROCEDURE...........................................................................................


63 

SCHEDULE 6    FORM OF PARENTAL GUA
RANTEE...................................................................................


64 

SCHEDULE 7    FORM OF PERFORM ANCE
BOND.......................................................................................


68 

 





1

--------------------------------------------------------------------------------

 

 

THIS PRODUCTION SHARING CONTRACT, is made and entered into on this 23rd day of
July 2014 by and between:

 

(1)



THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE represented by the Agencia
Nacional do Petroleo de Sao Tome e Principe and

 

(2)



ERHC ENERGY EEZ, LDA, a company organized and existing under the laws of the
Democratic Republic of Sao Tome e Principe whose registered office is at Avenida
da Independencia, 392, II/III, C.P. 1092, Sao Tome (the "Contractor").

 

BACKGROUND:

 

(A)



All Petroleum existing within the Territory of Sao Tome and Principe, as set
forth in the Petroleum Law, is natural resources exclusively owned by the State.

 

(B)



The Agencia Nacional do Petroleo de Sao Tome e Principe, with the approval of
the Government of Sao Tome and Principe, has the authority to enter into
contracts for the conduct of Petroleum Operations in and throughout the area,
the co-ordinates of which are described and outlined on the map in Schedule 1 of
this Contract, which area is hereinafter referred to as the Contract Area.

 

(C)



The State wishes to promote Petroleum Operations in the Contract Area and the
Contractor desires to join and assist the State in accelerating the exploration
and exploitation of potential Petroleum resources within the Contract Area.

 

(D)



The Contractor has the necessary financial capability, technical knowledge and
ability to carry out the Petroleum Operations hereinafter described in
accordance with this Contract, the Petroleum Law and Good Oil Field Practice.

 

(E)



Pursuant to and in accordance with the Petroleum Law, this Contract has been
entered into by and between the State and the Contractor for the purpose of
Petroleum Operations in the Contract Area.

 

(F)



ERHC ENERGY EEZ, LDA is hereby designated as the Operator under Clause 28 of
this Contract.

 

IT IS AGREED as follows:

 

1.



DEFINITIONS AND INTERPRETATION

 

1.1



Except where the context otherwise indicates or as defined in the relevant
petroleum laws or regulations, the following words and expressions shall have
the following meanings:

 

"Accounting Procedure" means the rules and procedures set forth in Schedule 2;

 

"Affiliate" means, in respect of a Party, a Person that Controls, is Controlled
by, or is under the common Control with, the Party or any such Person, as the
case may be;

 

"Allocation and Lifting Procedures" means the allocation and lifting procedures
set forth in Schedule 3;





2

--------------------------------------------------------------------------------

 

 

"Appraisal Well" means any well whose purpose at the time of commencement of
drilling such well is the determination of the extent or volume of Petroleum
contained in a Discovery ;

 

"Associate" means any Affiliate, subcontractor or other person associated with
an authorized person in the conduct of Petroleum Operations.

 

"Associated Natural Gas" means all Natural Gas produced from a Reservoir the
predominant content of which is Crude Oil and which is separated from Crude Oil
in accordance with generally accepted international petroleum industry practice,
including free gas cap, but excluding any liquid Petroleum extracted from such
gas either by normal field separation, dehydration or in a gas plant;

 

"Available Crude Oil" means the Crude Oil recovered from the Contract Area, less
quantities used for Petroleum Operations;

 

"Barrel" means a quantity or unit of Crude Oil, equal to 158.9874 liters
(forty-two (42) United States gallons) at a temperature of fifteen point five
six degrees (15.56°) Centigrade (sixty degrees (60°) Fahrenheit) and at one (1)
atmosphere of pressure;

 

"Budget" means the cost estimate of items included in an approved Work Program;

 

"Calendar Year" or "Year" means a period of twelve (12) months commencing from
January 1 and ending the following December 31, according to the Gregorian
calendar;

 

"Commercial Discovery" means any Discovery, which has been declared to be
commercial by the Contractor;

 

"Contract" means this production sharing contract, including its Recitals and
Schedules, as amended from time to time through mutual agreement in writing
between the Parties hereto;

 

"Contract Area" means the geographic area within the Territory of Sao Tome and
Principe which is the subject of this Contract and as described in Schedule I ,
as such area may be amended in accordance with the terms herein;

 

"Cost Oil" means the quantum of Available Crude Oil allocated to the Contractor
for recovery of Operating Costs after the allocation of Royalty Oil to the
State;

 

"Control" means, in relation to a Person, the power of another Person to secure:

 

(a)



by means of the holding of shares or the possession of voting power, directly or
indirectly, in or in relation to the first Person; or

 

(b)



by virtue of any power conferred by the articles of association of, or any other
document regulating, the first Person or any other Person,

 

so that the affairs of the first Person are conducted in accordance with the
decisions or directions of that other Person;

 

"Crude Oil" means crude mineral oil and liquid hydrocarbons in their natural
state or obtained from Natural Gas by condensation or extraction;





3

--------------------------------------------------------------------------------

 

 

"Decommissioning" means to abandon, decommission, transfer, remove and/or
dispose of structures, facilities, installations, equipment and other property
and other works used in Petroleum Operations in the Contract Area, to clean the
Contract Area and make it good and safe, and to protect the environment, as
further set out herein, and in the Petroleum Law and other applicable laws and
regulations;

 

"Delivery Point" means the point located within the jurisdiction of the State at
which Petroleum reaches (i) the inlet flange at the FOB export vessel, (ii) the
loading facility metering station of a pipeline or (iii) such other point within
the jurisdiction of the State as may be agreed between the Parties;

 

"Development Area" means the extent of an area within the Contract Area capable
of Production of Petroleum identified in a Commercial Discovery, and agreed upon
by the National Petroleum Agency following such Commercial Discovery;

 

"Discovery" means any geological structure(s),in which after testing, sampling
and/or logging an Exploration Well existence of mobile hydrocarbons has been
made probable and which structure(s), the Contractor deems worthy of evaluating
further by conducting Appraisal operations;

 

"Effective Date" has the meaning ascribed to it in Clause 26.1;

 

"Exploration Period" has the meaning ascribed to in Clause 4.1;

 

"Exploration Well" means a well on any geological structure(s), whose purpose at
the time of commencement of such well is to explore for an accumulation of
Petroleum whose existence at the time was unproven by drilling;

 

"Field Development Program" means the program of activities presented by the
Contractor to the National Petroleum Agency for approval outlining the plans for
the Development of a Commercial Discovery. Such activities include:

 

(a)



Reservoir, geological and geophysical studies and surveys;

 

(b)



Drilling of production and injection wells; and

 

(c)



Design, construction, installation, connection and initial testing of equipment,
pipelines, systems, facilities, plants and related activities necessary to
produce and operate said wells, to take, save, treat, handle, store, transport
and deliver Petroleum, and to undertake re-pressurizing, recycling and other
secondary or tertiary recovery projects;

 

"Force Majeure" has the meaning ascribed to it in Clause 21;

 

"Government" means the government of Sao Tome and Principe, as provided for in
article I 09 of the Constitution;

 

"LIBOR" means the interest rate at which United States dollar deposits of six
(6) months duration are offered in the London Inter Bank Offered Rate, as
published in the Financial Times of London. The applicable LIBOR rate for each
month or part thereof within an applicable interest period shall be the interest
rate published in the Financial Times of





4

--------------------------------------------------------------------------------

 

 

London on the last business day of the immediately preceding calendar month. If
no such rate is quoted in the Financial Times of London during a period of five
(5) consecutive business days, another rate (for example, the rate quoted in the
Wall Street Journal) chosen by mutual agreement between the National Petroleum
Agency and the Contractor shall apply;

 

"Minimum Financial Commitment" has the meaning ascribed to it in Clause 7.3(a);

 

"Minimum Work Obligations" has the meaning ascribed to it in Clause 7.2;

 

"National Petroleum Account" means the account established in accordance with
the Oil Revenue Law;

 

"National Petroleum Agency" or "Agencia Nacional do Petroleo" means the national
regulatory agency established by the Government's Decree-Law 5/2004 of the 30th
of June, which is responsible for the regulation and supervision of Petroleum
Operations or any agency which succeeds the National Petroleum Agency with
respect to some or all of its powers;

 

"Natural Gas" means all gaseous hydrocarbons and inerts, including wet mineral
gas, dry mineral gas, gas produced in association with Crude Oil and residue gas
remaining after the extraction of liquid hydrocarbons from wet gas, but not
including Crude Oil;

 

"Oil Revenue Law" means the oil revenue law of the State, Law No. 8/2004 of the
30th of December, as amended, supplemented or replaced from time to time;

 

"Operating Costs" means expenditures incurred and obligations made as determined
in accordance with Article 2 of the Accounting Procedure;

 

"Parties" or "Party" means the parties or a party to this Contract; "Petroleum"
means:

 

(a)



any naturally occurring hydrocarbon, whether in a gaseous, liquid or solid
state;

 

(b)



any mixture of naturally occurring hydrocarbons, whether in a gaseous, liquid or
solid state; or

 

(c)



any Petroleum (as defined above) that has been returned to a Reservoir;

 

"Petroleum Law" means the Fundamental Law on Petroleum Operations, Law n°
16/2009, as amended or supplemented from time to time, and regulations made and
directions provided under such law;

 

"Petroleum Operations" means activities undertaken in relation to the Contract
Area for the purposes of:

 

·



the Exploration, Appraisal, Development, Production, transportation, sale or
export of Petroleum;





5

--------------------------------------------------------------------------------

 

 

 

·



the construction, installation or operation of any structures, facilities or
installations for the Development, Production and export of Petroleum, or
Decommissioning or removal of any such structure, facility or installation;

 

"Petroleum Taxation Law" means the Petroleum Taxation Law, Law n° 15/2009, as
amended, supplemented or replaced from time to time;

 

"Proceeds" means the amount in United States dollars determined by multiplying
the Realizable Price by the number of Barrels of Available Crude Oil lifted by a
Party;

 

"Production Period" has the meaning ascribed to it in Clause 4.1;

 

"Profit Oil" means the balance of Available Crude Oil after the allocation of
Royalty Oil and Cost Oil;

 

"Quarter" means a period of three (3) consecutive Months starting with the first
day of January, April, July or October of each Year;

 

"Realizable Price" means the price in United States dollars per Barrel
determined in accordance with Clause 11;

 

"Relinquished Area" means that portion of the Contract Area that is relinquished
pursuant to and in accordance with Clauses 5.l (d) and/or 6;

 

"Reservoir" means a porous and permeable underground formation containing an
individual and separate natural accumulation of producible Petroleum that is
confined by impermeable rock and/or water barriers and is characterized by a
single natural pressure system;

 

"Retained Area" means that portion of the Contract Area that 1s retained after a
relinquishment under Clauses 5.l (d) and/or 6;

 

"Royalty" or "Royalty Oil" means the quantum of Available Crude Oil allocated to
the State, based on a percentage calculated as a function of daily production
rates as set forth in Clause 10.1(a);

 

"State" means the Democratic Republic of Sao Tome and Principe;

 

"Tax" means the tax payable pursuant to the Petroleum Taxation Law;

 

"Unassociated Natural Gas" means all gaseous Petroleum produced from Natural Gas
Reservoirs, and includes wet gas, dry gas and residual gas remaining after the
extraction of liquid Petroleum from wet gas; and

 

"Work Program" means the work commitments itemizing the Petroleum Operations to
be carried out in relation to the Contract Area for the required period as
defined in Clause 7.

 

1.2     Unless the context otherwise requires, reference to the singular shall
include the plural and vice versa and reference to any gender shall include all
genders.





6

--------------------------------------------------------------------------------

 

 

1.3        The Schedules form an integral part of this Contract.

 

1.4        The table of contents and headings in this Contract are inserted for
convenience only and shall not affect the meaning or construction of this
Contract.

 

1.5        References in this Contract to the words "include", "including" and
"other" shall be construed without limitation.

 

1.6        In the event of any inconsistency between the main body of this
Contract and any Schedule, the provisions of the former shall prevail.

 

2.



BONUSES AND SOCIAL PROJECTS

 

2.1



Signature Bonus

 

Pursuant to the Memorandum of Agreement made between the State and Environmental
Remediation Holding Corp. (ERHC) on 27th of May 1997, renewed on 21st of May
2001 and finally renewed on 2nd April 2003, ERHC awarded block is not subject to
the payment of signature bonus.

 

2.2



Production Bonuses

 

The Contractor shall pay to the State by deposit into the National Petroleum
Account production bonuses based on attainment of cumulative Production of
Petroleum from each Development Area as follows:

 

Cumulative Production (millions of Barrels or
Barrels equivalent)

Bonus (US$ million)

50

10

100

12.5

200

15

350

20

550

25

 

2.3



The production bonuses provided for in Clause 2.2 shall be payable to the State
by deposit into the National Petroleum Account within thirty (30) days of such
Production level being first attained in immediately available funds.

 

2.4



The signature and production bonuses provided for in this Clause 2 shall not be
recoverable as Cost Oil or deductible for Tax purposes.

 

2.5



Social Projects

 

The Contractor commits to undertake social projects during each phase of the
Exploration Period valued at a minimum of the amounts below:

 

-



Phase I: Three Hundred Thousand United States dollars per year (U.S $300,000)
for a total of One Million Two Hundred Thousand United States dollars (U.S
$1,200,000);



7

--------------------------------------------------------------------------------

 

 

-



Phase II: Five Hundred Thousand United States dollars per year (U.S $500,000)
for a total of One Million United States dollars ((U.S $1,000,000);

 

-



Phase III: Four Hundred Thousand United States dollars per year (U.S $ 400,000)
for a total of Eight Hundred Thousand United States dollars (U.S $800,000).

 

If Petroleum is produced from the Contract Area, the Contractor shall undertake
additional social projects according to the following schedule:

 

Cumulative Production (millions of Barrels or
Barrels equivalent)

Value (US$ million) of Project

20

2

40

4

60

6

 

2.6



The details of the social projects to be undertaken by the Contractor in
accordance with Clause 2.5 shall be determined by agreement between the
Contractor and the National Petroleum Agency. Failing such agreement, the
Contractor and the National Petroleum Agency shall each submit a proposal to an
expert appointed by the World Bank and such expert shall determine which of the
two (2) proposals shall be implemented. The Contractor shall be solely
responsible for any and all costs and expenses associated with the foregoing
expert determination. The value of the projects provided for in Clause 2.5 above
shall not be recoverable as Cost Oil or deductible for Tax purposes.

 

2.7



The Contractor shall be responsible for the implementation of all agreed or
chosen social projects, which shall be undertaken using all reasonable skill and
care.

 

3.



SCOPE

 

3.1



This Contract is a production sharing contract awarded pursuant to the Petroleum
Law and governed in accordance with the terms and provisions hereof. The conduct
of Petroleum Operations and provision of financial and technical requirements by
the Contractor under this Contract shall be with the prior approval of or in
prior consultation with the National Petroleum Agency as required under this
Contract or the Petroleum Law. The State hereby appoints and constitutes the
Contractor as the exclusive company (ies) to conduct Petroleum Operations in the
Contract Area.

 

3.2



During the term of this Contract, the total Available Crude Oil shall be
allocated to the Parties in accordance with the provisions of Clause 10, the
Accounting Procedure and the Allocation and Lifting Procedures.

 

3.3



The Contractor, together with its Affiliates, shall provide all funds and bear
all risk of Operating Costs and the sole risk in carrying out Petroleum
Operations.

 

3.4



The Contractor shall engage in Petroleum Operations solely in accordance with
the Petroleum Law, the Petroleum Taxation Law, Good Oil Field Practice and all
other applicable laws and regulations.



8

--------------------------------------------------------------------------------

 

 

4.



TERM

 

4.1



Subject to Clause 20, the term of this Contract shall be for a period of
twenty-eight (28) years from the Effective Date, with an eight (8) year
Exploration and Appraisal period, as extended pursuant to Clauses 5.l (b) and/or
(c) (the "Exploration Period") and a twenty (20) year Production period (the
"Production Period").

 

4.2



The Exploration Period shall be divided as follows:

 

Phase I :

four (4) years from the Effective Date;

 

 

Phase II:

from the end of Phase I until two (2) years after the end of Phase I; and

 

 

Phase III:

from the end of Phase II until two (2) years after the end of Phase II, as
extended pursuant to Clauses 5.1(b) and/or (c).

 

4.3



The Contractor shall commence Petroleum Operations no later than thirty (30)
days after the National Petroleum Agency has approved the first Work Program.

 

4.4



Provided the Contractor has fulfilled all of its obligations relative to the
current phase of the Exploration Period as described in Clause 7.2, the
Contractor may enter the next phase. The Contractor shall provide the National
Petroleum Agency with written notice of its intention to enter the next phase of
the Exploration Period at least thirty (30) days prior to the end of the
relevant phase. The report shall document that the work commitments for the
phase are fulfilled. The Ministry may upon application grant an exemption from
the work obligation.

 

4.5



Provided the Contractor has fulfilled all of its obligations relative to the
current phase of the Exploration Period as described in Clause 7.2, the
Contractor may terminate this Contract at the end of any phase during the
Exploration Period in accordance with Clause 20.7.

 

4.6



The Contractor shall have the right to produce Petroleum from each Development
Area for a period of twenty (20) years from the date the Contractor declares a
Commercial Discovery in the relevant area in accordance with Clause 5.1(b). This
Contract will terminate with respect to the relevant Development Area at the end
of such twenty (20) year period unless the National Petroleum Agency grants an
extension on application of the Contractor. The Contractor may, for any
Development Area, be granted one (1) or more five (5) year extension periods for
a Development Area until all Petroleum has been economically depleted. In
connection with any such extensions, the Parties agree to engage in good faith
to re-negotiate the commercial terms of this Contract governing the applicable
Development Area at least five (5) years prior to the expiration of the initial
twenty (20) year period and at least two (2) years prior to the expiration of
any subsequent extension period.

 

5.



COMMERCIAL DISCOVERY AND DECLARATION OF COMMERCIALITY

 

5.1



The sequence of Petroleum Operations to establish a Commercial Discovery of
Petroleum (other than Unassociated Natural Gas) shall be as follows:

 



9

--------------------------------------------------------------------------------

 

 

(a)



the Contractor shall have a period of up to forty-five (45) days from the date
on which the drilling of the applicable Exploration Well terminates to declare
whether the Exploration Well has proven a Discovery;

 

(b)



the Contractor shall then have a period of two (2) years (unless otherwise
agreed by the National Petroleum Agency) from declaration of a Discovery to
declare the Discovery either on its own or in aggregation with other Discoveries
a Commercial Discovery;

 

(c)



if the Contractor declares a Commercial Discovery it shall have a period of two
(2) years (unless otherwise agreed by the National Petroleum Agency) from the
time the Contractor declares a Discovery or aggregation of Discoveries to be a
Commercial Discovery to submit a Field Development Program to the National
Petroleum Agency for approval;

 

(d)



in the event a Discovery is not determined to be a Commercial Discovery, upon
expiration of the period set out in Clause 5.1(b), the State may, provided it
gives at least six (6) months' notice, require the Contractor to promptly
relinquish, without any compensation or indemnification whatsoever, the area
encompassing the Discovery, including all of its rights to Petroleum which may
be produced from such Discovery.

 

(e)



if a field Development Program is approved by the National Petroleum Agency, the
Contractor shall initiate field development and production according to the time
schedule outlined in the Program

 

5.2



Unassociated Natural Gas shall be developed in accordance with Clause 23.4.

 

6.



RELINQUISHMENT OF AREAS

 

6.1



The Contractor must relinquish the Contract Area or part thereof in accordance
with the following:

 

(a)



twenty-five percent (25%) of the initial surface area of the Contract Area shall
be relinquished at the end of phase 1 of the Exploration Period;

 

(b)



a further twenty-five percent (25%) of the initial surface area of the Contract
Area shall be relinquished at the end of phase 2 of the Exploration Period; and

 

(c)



the remainder of the Contract Area shall be relinquished at the end of phase 3
of the Exploration Period less:

 

(i)



any Development Area;

 

(ii)



areas for which the approval of a Field Development Program is pending, until
finally decided; and

 

(iii)



any area reserved for a possible Unassociated Natural Gas Appraisal in relation
to which the Contractor is engaged in discussions with the State in accordance
with Clause 23.4.

 



10

--------------------------------------------------------------------------------

 

 

6.2



Any Retained Area and Relinquished Area shall be single continuous units and
delimited by meridians and parallels of latitude expressed in whole minutes of a
degree to be approved by the National Petroleum Agency.

 

6.3



Any Relinquished Area shall revert to the State.

 

6.4



Subject to the Contractor's obligations under Clause 7 and its Decommissioning
obligations, the Contractor may, at any time, notify the National Petroleum
Agency upon three (3) months prior written notice that it relinquishes its
rights over all or part of the Contract Area. In no event shall any voluntary
relinquishment by the Contractor over all of any part of the Contract Area
reduce the Minimum Work Obligations or Minimum Financial Commitment set out in
Clause 7.

 

7.



MINIMUM WORK PROGRAM AND BUDGET

 

7.1



Within two (2) months after the Effective Date and thereafter at least three (3)
months prior to the beginning of each Calendar Year, the Contractor shall
prepare and submit for the approval of the National Petroleum Agency, a Work
Program and Budget for the Contract Area setting forth the Petroleum Operations
which the Contractor proposes to carry out during the ensuing Year, or in case
of the first Work Program and Budget, during the remainder of the current Year.

 

7.2



The minimum Work Program for each phase of the Exploration Period is as follows
(the "Minimum Work Obligations"):

 

Phase I: The Contractor shall:

 

·



purchase and reprocess all existing 2D seismic within the block;

·



carry out Geological & Geophysical studies (including AVO, geochemical studies,
sequence stratigraphy);

·



carry out environmental studies;

·



acquire of magnetic and gravity surveys covering the full block;

·



acquire, process and interpret a minimum of 2.500 km 2D seismic;

·



hand over full documentation of the interpretation and an extensive evaluation
report covering all relevant stratigraphic levels in the full block, based on
all existing 2D data and newly acquired 2D data - to ANP-STP no later than 3
months before the expiry of phase I.

 

Phase II: If the Contractor elects to enter phase II, then during such phase II
of the Exploration Period the Contractor shall:

 

·



carry out environmental studies;

·



acquire, process and interpret 1100 km2 3D seismic data covering all identified
prospects in the area;

·



drill one (1) Exploration Well to a minimum TVD up to the reservoir top;

·



carry out technical and economical evaluation studies of discoveries and
remaining prospectivity





11

--------------------------------------------------------------------------------

 

 

Phase III: If the Contractor elects to enter phase III of the Exploration
Period, then during such phase III the Contractor shall:

 

·



carry out environmental studies;

·



drill one (1) Exploration Well to a minimum TVD up to the reservoir top;

·



carry out technical and economical evaluation studies of discoveries and
remaining prospectivity.

 

7.3



Minimum Financial Commitments

 

(a)



The Contractor shall be obligated to incur the following minimum financial
commitment (the "Minimum Financial Commitment"):

 

Phase I:

Two Million Five Hundred Thousand United States dollars (U.S $2,500,000)

Phase II:

Forty Million United States dollars (U.S $40,000,000)

Phase III:

Forty Million United States dollars (U.S $40,000,000)

 

(b)



If the Contractor fulfills the Minimum Work Obligations set forth in Clause 7.2
for each phase of the Exploration Period, then the Contractor shall be deemed to
have satisfied the Minimum Financial Commitments for each such phase.

 

(c)



If the Contractor fails to complete the Minimum Work Obligations for any phase
of the Exploration Period and such commitment has not been moved to the next
phase, if any, with the consent of the National Petroleum Agency, then the
Contractor shall pay to the State by deposit into the National Petroleum Account
(i) the difference between the Minimum Financial Commitment for the then current
phase and the amount actually expended in Petroleum Operations for such phase
and (ii) eight percent (8%) of the Minimum Financial Commitment for all
subsequent phase that are not initiated, as liquidated damages in full and final
settlement of all potential claims for breach of this Contract and, subject to
Clause 20, this Contract shall automatically terminate.

 

7.4



The Contractor shall be excused from any delay or failure to comply with the
terms and conditions of Clauses 7.2 and/or 7.3:

 

(a)



during any period of Force Majeure; or

 

(b)



if the National Petroleum Agency denies the Contractor permission to drill

 

7.5



The time for performing any incomplete Minimum Work Obligations for any phase of
the Exploration Period and the term of this Contract shall be extended by the
following periods in the circumstances set out in Clause 7.4:

 

(a)



with respect to Clause 7.4(a), for the period during which Force Majeure is in
existence; and

 



12

--------------------------------------------------------------------------------

 

 

(b)



with respect to Clause 7.4(b), for a reasonable time not less than six (6)
months to permit the Contractor time to make a revised drilling plan which is
satisfactory to the National Petroleum Agency.

 

7.6



Subject to Clause 20, if any circumstance described in clause 7.5 (a) and (b) is
not resolved after the time periods specified above, then after consultation
with National Petroleum Agency under Clause 7.7 below and consent is not
granted, the Contractor shall be liable to pay into the National Petroleum
Account an amount corresponding to the unfulfilled work for that phase.

 

7.7



Any unfulfilled Minimum Work Obligation in any phase of the Exploration Period
may, with the written consent of the National Petroleum Agency, be added to the
Minimum Work Obligation for the next succeeding phase.

 

7.8



Work by the Contractor over and above the Minimum Work Obligations for any phase
shall be credited against and reduce the Minimum Work Obligation for the next
succeeding phase.

 

7.9



For the purposes of determining whether an Exploration Well or an Appraisal Well
has been drilled in accordance with the Minimum Work Obligation, such a well
shall be deemed drilled if the minimum total depth has been reached or if any
one of the following events occurs prior to reaching the minimum total depth:

 

(a)



a Discovery is made and further drilling may cause irreparable damage to such
Discovery;

 

(b)



basement is encountered;

 

(c)



the National Petroleum Agency and the Contractor agree the well is drilled for
the purpose of fulfilling the obligation to complete the Minimum Work
Obligation; or

 

(d)



technical difficulties are encountered which, in the judgment of the Contractor
and in accordance with reasonable and prudent international oilfield practice,
makes further drilling impracticable, uneconomic, unsafe or a danger to the
environment.

 

7.10



The Exploration Period provided in clause 7.2, may be extended for a reasonable
time not less than six (6) months to conclude the drilling and testing of any
well for which operations have been commenced by the end of such phase; provided
that if no Commercial Discovery has been declared by the Contractor during the
Exploration Period, as may be extended, this Contract shall automatically
terminate.

 

7.11



Performance Bond

 

(a)



Within thirty (30) days from the Effective Date of this Contract, the Contractor
shall submit a performance bond in a form approved by the National Petroleum
Agency and from a reputable international financial institution approved by the
National Petroleum Agency to cover the Minimum Financial Commitment for phase I
of the Exploration Period. Failure by the Contractor to deliver the





13

--------------------------------------------------------------------------------

 

 

              performance bond in as required by and in accordance with this
Contract shall render this Contract null and void.

 

(b)



Should the Contractor satisfy in full the conditions for continuing Petroleum
Operations at the end of phase I of the Exploration Period pursuant to Clause
7.2, a replacement performance bond in the same form and from the same
international financial institution, unless otherwise agreed by the National
Petroleum Agency, shall be submitted within thirty (30) days from the date of
the extension to cover the Minimum Financial Commitment for phase II of the
Exploration Period.

 

(c)



Should the Contractor satisfy in full the conditions for continuing Petroleum
Operations at the end of phase II of the Exploration Period, pursuant to Clause
7.2, a replacement performance bond in the same form and from the same
international financial institution, unless otherwise agreed by the National
Petroleum Agency shall be submitted within thirty (30) days from the date of the
extension to cover the Minimum Financial Commitment for phase III of the
Exploration Period.

 

7.12



The amount of the performance bond shall be reduced annually by deducting the
verified expenditures the Contractor has incurred in the previous year of each
phase and shall terminate at the end of each phase, if the Minimum Work
Obligations or Minimum Financial Commitment for that phase has been satisfied in
full.

 

7.13



Guarantee

 

Within thirty (30) days from date of execution of this Contract, the Contractor
shall submit a guarantee from a parent company approved by the National
Petroleum Agency in the form of Schedule 6 which shall be valid for up to four
(4) years after the termination of this Contract.

 

8.



STATE PARTICIPATION

 

8.1



The State, either through the National Petroleum Agency or any other entity
designated by the State, shall have as of the Effective Date a carried fifteen
percent (15%) of the Contractor's rights and interest under this Contract. The
Contractor shall fund, bear and pay all costs, expenses and amounts due in
respect of Petroleum Operations conducted pursuant to this Contract.

 

8.2



The National Petroleum Agency or other entity designated by the State shall
become a party to the Joint Operating Agreement in respect of its carried
interest referred to in Clause 8.1.

 

8.3



Upon the commencement of commercial Production the Contractor shall be entitled
receive one hundred percent (100%) of Cost Oil in order to recover all costs,
expenses and amounts paid in respect of Petroleum Operations pursuant to Clause
8.1 and incurred on behalf of the National Petroleum Agency or other entity
designed by the State.

 



14

--------------------------------------------------------------------------------

 

 

8.4



The National Petroleum Agency or other entity designated by the State shall be
entitled to receive fifteen percent (15%) of the Contractor's entitlement to
Profit Oil as provided for in Clause 10.1(d).

 

8.5



The National Petroleum Agency or other entity designated by the State shall be
entitled, at any time, upon advance written notice to the Contractor to convert
its carried interest into a full working participating interest, whereupon the
National Petroleum Agency or other entity designated by the State shall be
entitled to fifteen percent (15%) of all Available Crude Oil to which the
Contractor is entitled under the terms of this Contract.

 

9.



RIGHTS AND OBLIGATIONS OF THE PARTIES

 

9.1



In accordance with this Contract, the National Petroleum Agency shall:

 

(a)



pursuant to Clause 14, jointly work with the Contractor's professional staff in
the fulfillment of Petroleum Operations under this Contract;

 

(b)



assist and expedite the Contractor's execution of Petroleum Operations and Work
Programs including assistance in supplying or otherwise making available all
necessary visas, work permits, rights of way and easements as may be reasonably
requested by the Contractor in writing. All expenses incurred by the National
Petroleum Agency, at the Contractor's request in providing such assistance,
shall be reimbursed to the National Petroleum Agency by the Contractor in
accordance with Clause 12. Such reimbursement shall be made against presentation
of invoices and shall be in United States dollars. The Contractor shall include
such reimbursements in the Operating Costs;

 

(c)



have the right to recover from the Contractor all costs which are reasonably
incurred for purposes of Petroleum Operations and have been previously agreed
with the Contractor;

 

(d)



have legal title to and shall keep the originals of all data and information
resulting from Petroleum Operations including geological, geophysical,
engineering, well logs, completion, production , operations, status reports and
any other data and information as that the Contractor may compile during the
term of this Contract; provided, however, that the Contractor shall be entitled
to keep copies and use such data and information during the term of this
Contract; and

 

(e)



not exercise all or any of its rights or authority over the Contract Area in
derogation of the rights of the Contractor otherwise than in accordance with the
Petroleum Law.

 

9.2



In accordance with this Contract, the Contractor shall:

 

(a)



promptly pay to the State by deposit into the National Petroleum Account all
fees, bonuses, and other amounts due to the State under the terms of this
Contract;

 



15

--------------------------------------------------------------------------------

 

 

(b)



provide all necessary funds for the payment of Operating Costs including funds
required to provide all materials, equipment, facilities, supplies and technical
requirements (including personnel) whether purchased or leased;

 

(c)



provide such other funds for the performance of Work Programs including payments
to third parties who perform services to the Contractor in the conduct of
Petroleum Operations;

 

(d)



prepare Work Programs and Budgets and carry out approved Work Programs in
accordance with Good Oil Field Practice with the objective of avoiding waste and
obtaining maximum ultimate recovery of Petroleum at a minimum cost;

 

(e)



exercise all the rights, comply with all the obligations under the Petroleum Law
and any other applicable laws and pay the following fees to the State by deposit
into the National Petroleum Account (all expressed in United States dollars):

 

On application for the Production Period:

$500,000

To assign or otherwise transfer any interest during Exploration Period

$100,000

To assign or otherwise transfer any interest during Production Period

$300,000

On application to terminate this Contract:

$100,000

On application for the Contractor to commence drilling:

$25,000

 

(f)



ensure that all leased equipment brought into the Territory of Sao Tome and
Principe for the conduct of Petroleum Operations is treated in accordance with
the terms of the applicable leases;

 

(g)



have the right of ingress to and egress from the Contract Area and to and from
facilities therein located at all times during the term of this Contract;

 

(h)



promptly submit to the National Petroleum Agency for permanent custody the
originals of all geological, geophysical, drilling, well production, operating
and other data, information and reports as it or its Associates may compile
during the term of this Contract;

 

(i)



prepare estimated and final tax returns and submit the same to the relevant tax
authority on a timely basis in accordance with the Petroleum Taxation Law;

 

(j)



have the right to lift in accordance with lifting and allocation procedures to
be agreed by the Parties within six (6) months prior to the commencement of
Production, in accordance with the principles set forth in Schedule 3, and to
freely export and retain abroad the receipts from the sale of Available Crude
Oil allocated to it under this Contract;

 



16

--------------------------------------------------------------------------------

 

 

(k)



prepare and carry out plans and programs of the State for industry training and
education of nationals of Sao Tome and Principe for all job classifications with
respect to Petroleum Operations pursuant to and in accordance with the Petroleum
Law;

 

(l)



employ only such qualified personnel as is required to conduct Petroleum
Operations in accordance with Good Oil Field Practice and in a prudent and cost
effective manner giving preference to qualified nationals of Sao Tome and
Principe;

 

(m)



give preference to such goods, material and equipment which are available in Sao
Tome and Principe or services that can be rendered by nationals of Sao Tome and
Principe in accordance with the Petroleum Law and this Contract;

 

(n)



with its Associates shall, as the case may be, pay all charges and fees as are
imposed by law in Sao Tome and Principe. The Contractor and its Associates shall
not be treated less favorably from any other Persons engaged in similar
petroleum operations in the Territory of Sao Tome and Principe;

 

(o)



indemnify and hold the State, including the National Petroleum Agency, harmless
against all losses, damages, injuries, expenses, actions of whatever kind and
nature including all legal fees and expenses suffered by the State or the
National Petroleum Agency where such loss, damage, injury, expense or action is
caused by the negligence or willful misconduct of the Contractor, its
Affiliates, its sub-contractors or any other Person acting on its or their
behalf or any of their respective directors, officers, employees, agents or
consultants;

 

(p)



not exercise all or any rights or authority over the Contract Area in derogation
of the rights of the State or in breach of the Petroleum Law; and

 

(q)



in the event of any emergency requiring immediate operational action, take all
actions it deems proper or advisable to protect the interests of the Parties and
any other affected Persons and any costs so incurred shall be included in the
Operating Costs. Prompt notification of any such action taken by the Contractor
and the estimated cost shall be given to the National Petroleum Agency within
forty-eight (48) hours of becoming aware of the event.

 

10.



RECOVERY OF OPERATING COSTS AND SHARING OF PETROLEUM PRODUCTION

 

10.1



The allocation of Available Crude Oil shall be calculated on a Contract Area
basis for Royalty Oil, Cost Oil and Profit Oil. This allocation of Available
Crude Oil shall be in accordance with the Accounting Procedure, the Allocation
and Lifting Procedure and this Clause 10 as follows:

 

(a)



Royalty Oil shall be allocated to the State from the first day of Production,
based on the daily total of Available Crude Oil from a Contract Area, set at a
rate of 2%;

 



17

--------------------------------------------------------------------------------

 

 

(b)



Cost Oil shall be allocated to the Contractor in such quantum as will generate
an amount of Proceeds sufficient for recovery of Operating Costs in each
Contract Area. All costs will be recovered in United States dollars through Cost
Oil allocation;

 

(c)



Cost Oil shall be not more than eighty percent (80) % of Available Crude Oil in
each Contract Area less deduction of Royalty Oil in any accounting period;

 

(d)



Profit Oil, being the balance of Available Crude Oil after deducting Royalty Oil
and Cost Oil shall be allocated to each Party based on the pre-tax, nominal rate
of return calculated on a quarterly basis for the Contract Area in accordance
with the following sliding scale:

 

Contractor's Rate of Return for
Contract Area (%per annum)

Government Share
of Profit Oil

Contractor Share
of Profit Oil

<16%

0%

100%

>=16 %< 19%

10%

90%

>=19 %< 23%

20%

80%

>=23 %< 26%

40%

60%

>=26%

50%

50%

 

10.2



Beginning at the date of Commercial Discovery, Contractor's rate of return shall
be determined at the end of each Quarter on the basis of the accumulated
compounded net cash flow for each Contract Area, using the following procedure:

 

(a)



The Contractor's net cash flow for a Contract Area for each Quarter is:

 

(i)



The sum of the Contractor's Cost Oil and share of Contract Area Profit Oil
regarding the Petroleum actually lifted in that Quarter at the Realizable Price;

(ii)



Minus Operating Costs;

 

(b)



For this computation, neither any expenditure incurred prior to the date of
Commercial Discovery for a Contract Area nor any Exploration Expenditure shall
be included in the computation of the Contractor's net cash flow.

 

(c)



The Contractor's net cash flows for each Quarter are compounded and accumulated
for a Contract Area from the date of the Commercial Discovery according to the
following formula:

 

ACNCF (Current Quarter) =

(100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter) 100%

 

where:

 

ACNCF = accumulated compounded net cash flow

NCF = net cash flow





18

--------------------------------------------------------------------------------

 

 

DQ = quarterly compound rate (in percent)

 

The formula will be calculated using quarterly compound rates (in percent) of
3,78%, 4.45%, 5.31%, and 5.95%, which correspond to annual compound rates ("DA")
of 16%, 19%, 23%, and 26%, respectively.

 

(d)



The Contractor's rate of return in any given Quarter for a Contract Area shall
be deemed to be between the largest DA which yields a positive or zero ACNCF and
the smallest DA which causes the ACNCF to be negative.

 

(e)



The sharing of Profit Oil from a Contract Area between the State and the
Contractor in a given Quarter shall be in accordance with the scale in paragraph
(a) above using the Contractor's deemed rate of return as per paragraph (c) in
the immediately preceding Quarter.

 

(f)



In a given Contract Area, it is possible for the Contractor's deemed rate of
return to decline as a result of negative cash flow in a Quarter with the
consequence that Contractor's share of Profit Oil from that Contract Area would
increase in the subsequent Quarter.

 

(g)



Pending finalization of accounts, Profit Oil from the Contract Area shall be
shared on the basis of provisional estimates, if necessary, of a deemed rate of
return as approved by the National Petroleum Agency. Adjustments shall be
effected with the procedure subsequently to be adopted by the National Petroleum
Agency.

 

10.3



The quantum of Available Crude Oil to be allocated to each Party under this
Contract shall be determined at the Delivery Point.

 

10.4



Each Party shall lift and dispose of its allocation of Available Crude Oil in
accordance with the Allocation and Lifting Procedures as provided in Schedule 3.
In the event of any reconciliation, the records of the National Petroleum Agency
shall be the official, final and binding records.

 

10.5



Allocation of Royalty Oil and State Profit Oil shall be in the form of delivery
of Production of Petroleum to the National Petroleum Agency and the National
Petroleum Agency or other appropriate authority shall issue receipts for such
delivery within thirty (30) days of lifting such Royalty Oil and Profit Oil.
These receipts are issued by the National Petroleum Agency or other appropriate
authority on behalf of the Government of Sao Tome and Principe.

 

10.6



Any Party may, at the request of any other Party, lift such other Party's
Available Crude Oil pursuant to Clause 10.3 and the lifting Party within thirty
(30) days shall transfer to the account of the non-lifting Party the Proceeds of
the sale to which the non-lifting Party is entitled . Overdue payments shall
bear interest at the rate of LIBOR plus two percent (2%).

 

10.7



The State may sell to the Contractor all or any portion of its allocation of
Available Crude Oil from the Contract Area under mutually agreed terms and
conditions at the Realizable Price.

 



19

--------------------------------------------------------------------------------

 

 

10.8



The Parties shall meet as and when agreed in the Allocation and Lifting
Procedures to reconcile all Petroleum produced, allocated and lifted during the
period in accordance with the Allocation and Lifting Procedures set forth in
Schedule 3.

 

10.9



Notwithstanding the above, in lieu of lifting the State's Profit Oil and/or
Royalty Oil, the State, upon one hundred eighty (180) days advance notice to the
Operator, issued by the National Petroleum Agency, may elect to receive the
State's allocation of Profit Oil and/or Royalty Oil in cash based on the
Realizable Price rather than through lifting regardless of whether or not the
Contractor sells the State's Profit Oil and/or Royalty Oil to a third party. If
the State elects to receive cash in lieu of lifting, the Operator shall lift the
State's allocation of Profit Oil and/or Royalty Oil and pay into the National
Petroleum Account cash in respect of such lifting within thirty (30) days from
the end of the month in which the lifting occurred. Every six (6) months, the
State may elect to have an entity designated by the State to resume lifting the
State's allocation of Profit Oil and/or Royalty Oil upon one hundred eighty
(180) days notice to the Operator prior to the date the State elects to have an
entity, designated by the State, to resume lifting.

 

11.



VALUATION OF CRUDE OIL

 

11.1



Save as otherwise provided in this Contract, Crude Oil Production shall be
valued in accordance with the following procedures:

 

(a)



On the attainment of commercial production of Crude Oil, each Party shall engage
the services of an independent laboratory of good repute to undertake a
qualitative and quantitative analysis of such Crude Oil.

 

(b)



When a new Crude Oil stream is produced, a trial marketing period shall be
designated which shall extend for the first six (6) month period during which
such new stream is lifted or for the period of time required for the first ten (
10) liftings, whichever is longer. During the trial marketing period the Parties
shall:

 

(i)



collect samples of the new Crude Oil upon which the qualitative and quantitative
analysis shall be performed as provided in Clause 11.1(a);

 

(ii)



determine the approximate quality of the new Crude Oil by estimating the yield
values from refinery modeling;

 

(iii)



market in accordance with their entitlement to the new Crude Oil and to the
extent that one Party lifts the other Party's allocation of Available Crude Oil,
and payments therefore, shall be made by the buyers to the Operator who will be
responsible for distributing to the other Parties in accordance with their
entitlement, Cost Oil and Profit Oil and the Contractor's accounting shall
reflect such revenues, in accordance with Clause 10;



20

--------------------------------------------------------------------------------

 

 

(iv)



provide information to a third party who shall compile the information and
maintain all individual Party information confidential, with regard to the
marketing of the new Crude Oil, including documents which verify the sales price
and terms of each lifting; and

 

(v)



apply the actual F.0.B. sales price to determine the value for each lifting
which F.O.B. sales pricing for each lifting shall continue, as the Realizable
Price, after the trial marketing period until the Parties agree to a valuation
of the new Crude Oil but in no event longer than ninety (90) days after
conclusion of the trial marketing period.

 

(c)



As soon as practicable but in any event not later than sixty (60) days after the
end of the trial marketing period, the Parties shall meet to review the
qualitative and quantitative analysis, yield and actual sales data. Each Party
may present a proposal for the valuation of the new Crude Oil. A valuation
formula for the Realizable Price shall be agreed to by the Parties not later
than nine (9) months after the first lifting. It is the intent of the Parties
that such prices shall reflect the true market value based on arm's length
transactions for the sale of the new Crude Oil. The valuation formula, as
determined hereinbefore (including the product yield values), shall be mutually
agreed within thirty (30) days of the aforementioned meeting, failing which, it
shall be referred to a mutually agreed independent expert who shall have the
appropriate international oil and gas experience and who will resolve and settle
the matter in a manner as he shall in his absolute discretion think fit and the
decision of the expert shall be final and binding on the Parties. If, after a
period of thirty (30) days, the Parties are unable to agree on the identity of
the expert, such expert shall be appointed by the International Centre for
Expertise in accordance with the provisions for the appointment of experts under
the Rules for Expertise of the International Chamber of Commerce.

 

(d)



Upon the conclusion of the trial marketing period, the Parties shall be entitled
to lift their allocation of Available Crude Oil pursuant to Clause 10.3 and the
Allocation and Lifting Procedures set forth in Schedule 3.

 

(e)



When a new Crude Oil stream is produced from the Contract Area and is commingled
with an existing Crude Oil produced, which has an established Realizable Price
basis, then such basis shall be applied to the extent practicable for
determining the Realizable Price of the new Crude Oil. The Parties shall meet
and mutually agree on any appropriate modifications to such established
valuation basis, which may be required to reflect any change in the market value
of the Crude Oils as a result of commingling.

 

11.2



If, in the opinion of either the National Petroleum Agency or the Contractor, an
agreed price valuation method fails to reflect the market value of Crude Oil
produced in the Contract Area, then such Party may propose to the other Party
modifications to such valuation method once in every six (6) months but in no
event more than twice in any Calendar Year. The Parties shall then meet within
thirty (30) days of such proposal and mutually agree on any modifications to
such valuation within thirty (30) days from such meeting, failing which, the
issue shall be referred to a mutually agreed independent expert who shall have
the appropriate international oil and gas experience





21

--------------------------------------------------------------------------------

 

 

and who will resolve and settle the matter in a manner as he shall in his
absolute discretion think fit and the decision of the expert shall be final and
binding on the Parties. If after a period of thirty (30) days, the Parties are
unable to agree on the identity of the expert, such expert shall be appointment
by the International Centre for Expertise in accordance with the provisions for
the appointment of experts under the Rules for Expertise of the International
Chamber of Commerce.

 

11.3



Segregation of Crude Oils of different quality and/or grade shall, by agreement
of the Parties, take into consideration, among other things, the operational
practicality of segregation and the cost benefit analysis thereof. If the
Parties agree on such segregation the following provisions shall apply:

 

(a)



any and all provisions of this Contract concerning valuation of Crude Oil shall
separately apply to each segregated Crude Oil produced; and

 

(b)



each grade or quality of Crude Oil produced and segregated in a given year shall
contribute its proportionate share to the total quantity designated in such year
as Royalty Oil, Cost Oil and Profit Oil.

 

12.



PAYMENTS

 

12.1



The Contractor shall make all payments to the State for which it is liable under
this Contract in United States dollars or such other currency agreed between the
Contractor and the National Petroleum Agency. Payments shall be made into the
National Petroleum Account in accordance with the Oil Revenue Law. Where a
payment is made in currency other than United States dollars, the exchange rate
used to convert the United States dollars liability into that currency shall be
the exchange rate published on the date of payment by the Central Bank of Sao
Tome and Principe for Dobras and the Financial Times of London for other
currencies. Overdue payments shall bear interest at the annual rate of LIBOR
plus two percent (2%) from the due date until the date of actual payment.

 

12.2



The State shall make all payments to the Contractor for which it is liable under
this Contract in United States dollars or such other currency agreed between the
Contractor and the National Petroleum Agency. Where a payment is made in a
currency other than United States dollars, the exchange rate used to convert the
United States dollar liability into that currency shall be the exchange rate
published on the date of payment by the Central Bank of Sao Tome and Principe
for Dobras, and the Financial Times of London for other currencies. Overdue
payments shall bear interest at the annual rate of LIBOR plus two percent (2%)
from the due date until the date of actual payment.

 

12.3



Any payments required to be made pursuant to this Contract shall be made within
ten (10) days following the end of the month in which the obligation to make
such payments is incurred.

 



22

--------------------------------------------------------------------------------

 

 

13.



TITLE TO EQUIPMENT I  DECOMMISSIONING

 

13.1



The Contractor shall finance the cost of purchasing or leasing all materials,
equipment and facilities to be used in Petroleum Operations in the Contract Area
pursuant to approved Work Programs and Budgets and such materials, equipment and
facilities, if purchased, shall become the sole property of the State when the
Contractor has recovered the cost of such materials, equipment and facilities
(as the case may be) in accordance with this Contract or upon its termination,
whichever occurs first, free of all liens and other encumbrances. Except as
otherwise provided for in the Petroleum Law, the Contractor and the State,
including the National Petroleum Agency, shall have the right to use all
materials, equipment and facilities exclusively for Petroleum Operations in the
Contract Area during the term of this Contract and any extensions thereof.
Should the State or the National Petroleum Agency desire to use such materials,
equipment and facilities outside the Contract Area, such use shall be subject to
terms and conditions agreed by the Parties, provided that it is understood that
Petroleum Operations in the Contract Area hereunder shall take precedence over
such use by the State or the National Petroleum Agency. The Contractor shall
only lease materials, equipment and facilities with the approval of the National
Petroleum Agency, such approval not to be unreasonably withheld if such lease is
in the best interest of the Petroleum Operations.

 

13.2



The Contractor's right to use such purchased materials, equipment and facilities
shall cease with the termination or expiration (whichever is earlier) of this
Contract, including any extensions hereof.

 

13.3



The provisions of clause 13.1, with respect to the title of property passing to
the State, shall not apply to leased equipment belonging to local or foreign
third parties, and such equipment may be freely exported from the Territory of
Sao Tome and Principe in accordance with the terms of the applicable lease.

 

13.4



Subject to clause 13.2, all fixed assets purchased or otherwise acquired by the
Contractor for the purposes of Petroleum Operations hereunder shall become the
property of the State when the Contractor has recovered the cost of such
materials, equipment and facilities (as the case may be) in accordance with this
Contract or upon its termination, whichever occurs first. Upon termination of
this Contract, the Contractor shall hand over possession of such fixed assets to
the State in good working order and free of all liens and other encumbrances.

 

13.5



During the term of this Contract, any agreed sales of equipment, land, fixed
assets, materials and machinery acquired for the purpose of Petroleum Operations
shall be conducted by the Contractor on the basis of the procedure for sale of
assets as set forth in Schedule 5, subject to the consent of the National
Petroleum Agency.

 

13.6



Decommissioning

 

The expenditure for Decommissioning will be estimated on the basis of technical
studies undertaken by the Contractor, to be agreed by the National Petroleum
Agency, as part of each Field Development Program and revised as necessary.

 



23

--------------------------------------------------------------------------------

 

 

13.7



Unless otherwise agreed by the National Petroleum Agency, the procedure for the
Contractor providing funds to meet its Decommissioning obligations shall be as
follows:

 

(a)



an amount shall be established on a Contract Area basis, commencing two years
after the start of Production Period, on a unit of production basis as follows:

 

DP =

(PVDC - DF) * ( P / RP), where:

 

 

DP =

Decommissioning provision for the period (millions of US dollars)

PVDC =

Present Value of Decommissioning costs (millions of US dollars)

DF =

Balance of Decommissioning fund at the start of the period (millions of US
dollars)

P =

Crude Oil production in the period (millions of Barrels)

RP =

Estimated remaining Crude Oil (millions of Barrels)

 

(b)



All Decommissioning provisions shall be held in a Decommissioning reserve fund
which shall be an interest bearing escrow account jointly established by the
Parties at a first class commercial bank or other financial institution in
accordance with the Petroleum Law. The bank or financial institution shall have
a long term rating of not less than "AA" by Standard and Poor's Corporation or
an "Aa2" rating by Moody's Investor Service or a comparable rating by another
mutually agreed rating service.

 

(c)



For the purposes of calculating the present value of Decommissioning costs, the
following formula shall be used:

 

PVDC =

EDC / (1 + i)n, where:

 

 

PVDC =

present value of Decommissioning costs

EDC =

estimated value of Decommissioning costs in nominal terms at the expected date
of Decommissioning

i =

interest rate applicable to the escrow account in the current period

n =

number of Years between current period and expected date of Decommissioning

 

13.8



The Decommissioning reserve fund shall be used solely for the purposes of paying
for Decommissioning activities. No Party may mortgage, pledge, encumber or
otherwise use such Decommissioning reserve fund for any purpose whatsoever,
except as expressly provided herein or in the Petroleum Law. The Decommissioning
reserve fund may be invested in investments approved in advance by the
Contractor and the National Petroleum Agency.

 

13.9



The Contractor shall annually meet any shortfall between the actual
Decommissioning costs and the Decommissioning reserve fund for any Contract
Area, with such amount

 





24

--------------------------------------------------------------------------------

 

 

to be deposited into the escrow account within thirty (30) days after the end of
each Calendar Year.

 

13.10



Any balance remaining in any Decommissioning fund after all Decommissioning
costs in the Contract Area have been met shall be distributed between the
National Petroleum Agency and the Contractor in the same proportion as the
allocation of Available Crude Oil at the time of Decommissioning operations.

 

13.11



Decommissioning expenditures incurred under these Decommissioning provisions are
both cost recoverable as Contract Area non-capital costs under the Accounting
Procedure and deductible for Tax purposes under the Petroleum Taxation Law.

 

14.



EMPLOYMENT AND TRAINING OF NATIONALS OF THE STATE

 

14.1



Each Calendar Year the Contractor shall submit a detailed program for
recruitment and training for the following Calendar Year in respect of its
personnel from Sao Tome and Principe in accordance with the Petroleum Law.

 

14.2



Qualified nationals from Sao Tome and Principe shall be employed in all non­
specialized positions.

 

14.3



Qualified nationals from Sao Tome and Principe shall also be employed in
specialized positions such as those in exploration, drilling, engineering,
production, environmental safety, legal and finance. The Contractor shall have
the right, subject to applicable laws, rules and regulations, to employ
non-nationals of Sao Tome and Principe in such specialized positions where
qualified individuals from Sao Tome and Principe are not available, provided
that the Contractor shall recruit and train nationals from Sao Tome and Principe
for such specialized positions such that the number of expatriate staff shall be
kept to a minimum.

 

14.4



Pursuant to Clause 9(k), qualified competent professionals of the National
Petroleum Agency shall be assigned to work with the Contractor and such
personnel and the Contractor's national personnel from Sao Tome and Principe
shall not be treated differently with regard to salaries and other benefits. The
Contractor and the National Petroleum Agency shall mutually agree on the numbers
of the National Petroleum Agency's staff to be assigned to work with the
Contractor. The costs and expenses of such National Petroleum Agency personnel
shall be included in Operating Costs. The Contractor shall not be liable for any
damages resulting from the negligence or willful misconduct of any National
Petroleum Agency employees assigned to work for the Contractor.

 

14.5



The Parties shall mutually agree on the organizational chart of the Contractor
which shall include nationals of Sao Tome and Principe in key positions.

 

14.6



No Sao-Tomean employed shall be disengaged without the prior written approval of
the National Petroleum Agency, except in the case of gross misconduct by such
employee, in which case only prior notice to the National Petroleum Agency will
be required. Gross misconduct for the purposes of this Clause shall mean a
specific act of very serious wrongdoing and improper behavior which has been
investigated and proved by documentary evidence.

 



25

--------------------------------------------------------------------------------

 

 

14.7



The Contractor shall spend [point twenty-five percent (0.25%)] of the Operating
Costs in each Year of the Exploration Period (subject to a minimum of One
Hundred Thousand United States dollars (U.S $100,000) and a maximum of Two
Hundred and Fifty Thousand United States dollars (U.S $250,000) in any Calendar
Year on scholarships for the training of nationals of Sao Tome and Principe at
institutions to be selected by the National Petroleum Agency. In connection with
the review of the annual Work Program and Budgets, the National Petroleum Agency
may propose additional budgets for training and the National Petroleum Agency
and the Contractor may mutually agree to such proposal.

 

14.8



The Contractor shall spend Five Hundred and Fifty Thousand United States dollars
(U.S $550,000) in each Calendar Year during the Production Period on
scholarships for the training of nationals of Sao Tome and Principe at
institutions to be selected by the National Petroleum Agency. In connection with
the review of the annual Work Program and Budgets, the National Petroleum Agency
may propose additional budgets for training and the Parties may mutually agree
to such proposal.

 

14.9



Amounts payable under Clauses 14.7 and 14.8 shall be recoverable as Contract
Area non-drilling exploration costs under the terms of the Accounting Procedure.

 

15.



BOOKS AND ACCOUNTS, AUDIT AND OVERHEAD CHARGES

 

15.1



Books and Accounts

 

(a)



The Contractor shall be responsible for keeping complete books of accounts
consistent with Good Oil Field Practice and modem petroleum industry and
accounting practices and procedures. The books and accounts maintained under and
in accordance with this Contract shall be kept in United States dollars. All
other books of accounts, as the Operator may consider necessary shall also be
kept in United States dollars. Officials of the National Petroleum Agency and
the Contractor shall have access to such books and accounts at all times upon
reasonable notice. The accountants of the National Petroleum Agency shall
participate in the preparation of all books and accounts maintained under and in
accordance with this Contract.

 

(b)



All original books of account shall be kept at the registered address or
principal place of business of the Contractor in Sao Tome and Principe.

 

15.2



Audits

 

(a)



The National Petroleum Agency shall have the right to inspect and audit the
accounting records relating to this Contract or Petroleum Operations for any
Calendar Year by giving thirty (30) days advance written notice to the Operator.
The Operator shall facilitate the work of such inspection and auditing;
provided, however, that such inspection and auditing shall be carried out within
three (3) Calendar Years following the end of the Calendar Year in question. If
not, the books and accounts relating to such Calendar Year shall be deemed to be
accepted by the Parties. Any exception must be made in writing within ninety
(90) days following the end of such audit and failure to





26

--------------------------------------------------------------------------------

 

 

give such written notice within such time shall establish the correctness of the
books and accounts by the Parties.

 

(b)



The National Petroleum Agency may undertake the inspection and audit in Clause
15.2(a) either through its own personnel or through a qualified firm of
chartered accountants appointed for such purpose by the National Petroleum
Agency; provided, however, that the transportation and per diem costs of the
National Petroleum Agency's own personnel shall be borne by the Contractor as a
general administrative cost and shall be cost recoverable. Costs for the
qualified firm of chartered accountants shall be borne by the National Petroleum
Agency.

 

(c)



Notwithstanding that the said period of three (3) Calendar Years may have
expired, if the Contractor or any of its employees or any Person acting on its
behalf has acted with negligence or engaged in willful misconduct, the National
Petroleum Agency shall have the right to conduct a further audit to the extent
required to investigate such negligence or willful misconduct in respect of any
earlier periods and all costs of such investigation shall be for the account of
the Contractor and shall not be cost recoverable.

 

15.3



Materials

 

The Contractor shall maintain physical and accounting controls of all materials
and equipment in stock in accordance with Good Oil Field Practice. The
Contractor shall make a total inventory at least once in a Calendar Year and
shall give the National Petroleum Agency four (4) weeks advance written notice
prior to the taking of such inventory. The National Petroleum Agency and/or its
external auditors shall be entitled to observe such inventory taking. The
National Petroleum Agency may also carry out a partial or total check of such
inventories at its own expense, whenever it considers it necessary, provided
such exercise does not unreasonably disrupt Petroleum Operations .

 

15.4



Home Office Overhead Charges

 

The Contractor shall include the following percentages of total annual
recoverable expenditures as overhead charges in calculating total Operating
Costs.

 

Expenditure
Tranche (USD million)

%  of Recoverable expenditures

< 200

1.00%

the next 200 OR
>200 and<400

0.75%

the next 100 OR
>400 and<500

0.50%

> 500

0.00%

 



27

--------------------------------------------------------------------------------

 

 

16.



TAXES AND CUSTOMS

 

16.1



Tax

 

The Contractor shall be subject to Tax on income derived from Petroleum
Operations in accordance with the Petroleum Taxation Law. Such Tax shall be
payable by the Contractor in accordance with the Petroleum Taxation Law, except
as otherwise provided in this Contract.

 

16.2



The Realizable Price established m accordance with Clause 11 shall be used in
determining the amount of profits of a Contractor and its resulting Tax
liability under the Petroleum Taxation Law.

 

16.3



Customs

 

In accordance with the Petroleum Law, the Contractor, in its own name or in the
name of its sub-contractors or other Persons acting on its or their behalf, are
entitled to import and export all goods, materials and equipment destined
exclusively and directly for the execution of Petroleum Operations. Such goods,
materials and equipment shall be exempt from all and any customs duties, subject
to the terms and conditions set out in the Petroleum Law or other applicable
laws and regulations.

 

17.



INSURANCE

 

17.1



The Contractor shall obtain and maintain such insurance as it customarily
obtains in accordance with Good Oil Field Practice with respect to Petroleum
Operations with an insurance company of good repute approved by the National
Petroleum Agency, in the names of the Parties and with limits of liability not
less than those required in accordance with Good Oil Field Practice. The premium
for such policies shall be included in Operating Costs. All policies shall name
the National Petroleum Agency as a co-insured with a waiver of subrogation
rights in favor of the Contractor. Without prejudice to the generality of the
foregoing, such insurance shall cover:

 

(a)



any loss or damage to all assets used in Petroleum Operations;

 

(b)



pollution caused in the course of Petroleum Operations for which the Contractor
or the Operator may be held responsible;

 

(c)



property loss or damage or bodily injury suffered by any third party in the
course of Petroleum Operations for which the Contractor, the Operator, the State
or the National Petroleum Agency may be held liable;

 

(d)



the cost of removing wrecks and cleaning up operations following an accident in
course of Petroleum Operations; and

 

(e)



the Contractor's and/or the Operator's liability to its employees and other
persons engaged in Petroleum Operations.

 

17.2



In case of any loss or damage to property, all amounts paid by an insurance
company shall be received by the Contractor for the conduct of Petroleum
Operations . The





28

--------------------------------------------------------------------------------

 

 

Contractor shall determine whether the lost or damaged property should be
repaired replaced or abandoned. If the decision is to repair or replace the
property in question, the Contractor shall immediately replace or repair such
lost or damaged property. Any excess cost of repair or replacement above the
amount reimbursed by the insurance company shall be regarded as an Operating
Cost. If the cost of repair is less than the amount reimbursed by the insurance
company, the difference shall be deducted from Operating Costs. If the decision
is to neither repair nor replace then the proceeds of any coverage shall be
credited to Operating Costs. In the event that the loss or damage is
attributable to the Contractor's negligence or willful misconduct, the excess
cost of replacement or repair shall not be reimbursed as an Operating Cost.

 

17.3



The Contractor shall obtain and maintain an insurance policy covering any and
all damages caused to third parties as a direct or indirect result of Petroleum
Operations under this Contract.

 

17.4



All insurance policies obtained and maintained pursuant to this Clause 17 shall
be based upon Good Oil Field Practice and shall be taken out in Sao Tome and
Principe except for those concerning risks for which the Contractor cannot
obtain coverage, in which case it shall be taken out outside of the Territory of
Sao Tome and Principe.

 

17.5



In entering into contracts with any sub-contractor or other Person for the
performance of Petroleum Operations, the Contractor shall require such
sub-contractor or other Person to take out adequate insurance in accordance with
this Clause 17 and to properly indemnify the State and its organs and agencies
and the Contractor for any damage done and to fully indemnify and hold the State
and its organs and agencies and the Contractor harmless against claims from any
third parties.

 

17.6



The Contactor shall also maintain all other insurance policies required under
the laws of Sao Tome and Principe.

 

18.



CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

 

18.1



Subject to Clauses 18.4 and 18.5, the Contractor and the National Petroleum
Agency shall keep information furnished to each other in connection with
Petroleum Operations and all plans, maps, drawings, designs, data, scientific,
technical and financial reports and other data and information of any kind or
nature relating to Petroleum Operations, including any discovery of Petroleum,
as strictly confidential and shall ensure that their entire or partial contents
shall under no circumstances be disclosed in any announcement to the public or
to any third party without the prior written consent of the other. With regard
to data about aspects of geology, reservoir engineering or production
engineering from reports or other material submitted to public authorities, the
duty of secrecy shall have the following duration calculated from the time when
the data became available to the contractor:

 

- 2 years for data which are not commercially available, which are owned by the
contractor and which originate from the contract area in question,

 

- 10 years for data, which have been commercially available, from the time when





29

--------------------------------------------------------------------------------

 

 

they became available to the contractor,

 

- 5 years for other data.

 

The provisions of this Clause 18 shall not apply to disclosure to:

 

(a)



Affiliates;

 

(b)



sub-contractors, auditors, financial consultants or legal advisers, provided
that such disclosures are required for the effective performances of the
aforementioned recipients' duties related to Petroleum Operations and provided
further that they are under a similar undertaking of confidentiality as that
contained in this Clause 18;

 

(c)



comply with statutory obligation or the requirements of any governmental agency
or the rules of a stock exchange on which a Party's stock is publicly traded in
which case the disclosing Party will notify the other Party of any information
so disclosed prior to such disclosure;

 

(d)



financial institutions involved in the provision of finance for the Petroleum
Operations hereunder provided, in all such cases, that the recipients of such
data and information agree in writing to keep such data and information strictly
confidential;

 

(e)



a bone fide third party purchaser provided that such third party executes an
undertaking similar to the undertaking contained in this Clause 18 to keep the
information disclosed to it strictly confidential; and

 

(f)



in accordance with and as required by the Oil Revenue Law.

 

18.2      The Parties shall take necessary measures in order to make their
directors, officers, employees, agents and representatives comply with the same
obligation of confidentiality provided for in this Clause 18.

 

18.3      The provisions of this clause 18 shall terminate five (5) years after
the termination or expiration of this Contract.

 

18.4      The Contractor shall use best endeavors to ensure that it, its
Affiliates and Associates and each of their respective directors, officers,
servants, employees and agents shall not make any reference in public or publish
any notes in newspapers, periodicals or books nor divulge, by any other means
whatsoever, any information on the activities under the Petroleum Operations, or
any reports, data or any facts and documents that may come to their knowledge by
virtue of this Contract, without the prior written consent of the National
Petroleum Agency.

 

18.5      No announcement of a Discovery or Commercial Discovery may be made by
the Contractor otherwise than in accordance with this clause 18 and unless and
until the Government has made a prior announcement of such Discovery or
Commercial Discovery in the national and international media.

 



30

--------------------------------------------------------------------------------

 

 

19.



ASSIGNMENT

 

19.1



Subject to Clause 19.5, the Contractor may not sell, assign, transfer, encumber,
convey or otherwise dispose of part or all of its rights, interest and/or
obligations under this Contract to any third party without the prior written
consent of the National Petroleum Agency.

 

19.2



All changes in Control of a Contractor Party shall be subject to the prior
approval of the Government. Where a change in Control occurs without the prior
approval of the Government, the Government may terminate this Contract in
respect of such Contractor Party. This Clause 19.2 does not apply if the change
of Control is the direct result of an acquisition of shares or other securities
of a publicly traded company on a recognized stock exchange. Change of Control
includes a Person ceasing to be Controlled (whether or not another Person
becomes in Control), and a Person obtaining Control (whether or not another
Person was in Control).

 

19.3



When an assignment, transfer or other disposition of any rights under this
Contract, other than a transfer pursuant to Clause 19.5 is anticipated, the
assigning Contractor Party must notify in writing the National Petroleum Agency
as soon as practicable. The Government, acting through the National Petroleum
Agency or other nominee, shall then have the right to purchase the assigning
Contractor Party's interest under this Contract proposed to be assigned,
transferred or otherwise disposed of on the same terms and conditions as those
offered to a bone fide transferee. This right is in addition to any right of
pre-emption granted under an applicable Joint Operating Agreement.

 

19.4



If the written consent by the National Petroleum Agency is granted, the
assigning Contractor Party shall be relieved of its obligation and liabilities
under this Contract to the extent that the assignee or transferee accepts the
assumption of such obligations and liabilities under this Contract.

 

19.5



The Contractor may sell, assign, transfer, convey or otherwise dispose of part
or all of its rights and interest under this Contract to an Affiliate with a
prior written notice to the National Petroleum Agency, provided that the
relevant Contractor Party and the Affiliate shall remain jointly and severally
liable for all obligations and liabilities under this Contract, notwithstanding
such assignment, transfer, conveyance or other disposal. If the Affiliate shall
cease at any time to be an Affiliate of the transferring Contractor Party, the
Affiliate shall immediately re-assign or re-transfer to the original Contractor
Party all rights and obligations transferred to it under this Contract.
Transfers of interests to an Affiliate of a Contractor Party shall not change
the nationality of the Contractor Party for the purpose of determining
jurisdiction of any arbitration tribunal.

 

19.6



Any request for consent pursuant to Clause 19.l made by the Contractor to the
National Petroleum Agency shall include the deed of assignment and other
relevant information relating to financial and corporate standing of the
assignee, and its capability to contribute to the Petroleum Operations under
this Contract as required under the Petroleum Law.

 



31

--------------------------------------------------------------------------------

 

 

20.



TERMINATION

 

20.1      The State, by decision of the Government, shall be entitled to
terminate this Contract with the Contractor (or in respect of any Party making
up the Contractor) if any of the following events occur:

 

(a)



the Contractor defaults in the performance of any of its obligations set forth
in Clause 9;

 

(b)



the Contractor fails to execute the Minimum Work Obligations;

 

(c)



the Contractor assigns, transfers, conveys, encumbers or disposes of its rights,
interests and/or obligations under this Contract, otherwise than in accordance
with Clause 19 and/or the Petroleum Law;

 

(d)



the Contractor is adjudged insolvent or bankrupt by a court of competent
jurisdiction or acknowledges or claims that it is unable to pay its debts or
makes an application for bankruptcy protection that is not discharged within
thirty (30) days;

 

(e)



the Contractor ceases to carry on its business as carried on at the date of this
Contract or liquidates or terminates its corporate existence;

 

(f)



the warranties made by the Contractor under Clause 24 are found to have been
untrue when made;

 

(g)



the Contractor fails to make any payment to the State when due;

 

(h)



the Contractor fails to submit the performance bond or guarantee when due;

 

(i)



the Contractor fails to initiate field development and production in accordance
to the time schedule outlined in the approved Field Development Program (Clause
5.1 (e)), or if after production of Petroleum is initiated in a Contract Area,
production of Petroleum ceases for a period of more than three (3) months for
causes not attributable to Force Majeure or without the consent of the National
Petroleum Agency;

 

and

 

(j)



the events provided for in the articles 34, 35 or 36 of the Petroleum Law.

 

20.2



If the cause for termination is an event specified in Clause 20.1 (a), (b), (f),
(g), (h), (i) and/or G) above, the National Petroleum Agency shall give written
notice thereof to the Contractor requiring it to remedy such default within a
period not more than thirty (30) days of receipt of the National Petroleum
Agency's notice or such additional days as the National Petroleum Agency deems
appropriate in the circumstances in its sole discretion. If upon the expiration
of the said period such default has not been remedied or removed, the Government
may, by written notice issued by the National Petroleum Agency to the
Contractor, declare this Contract terminated.

 



32

--------------------------------------------------------------------------------

 

 

20.3



Termination for any of the events specified in Clause 20.l (c), (d) and/or (e)
above, shall be with immediate effect and the Government may, by written notice
to the Contractor issued by the National Petroleum Agency, declare this Contract
terminated. Termination as to one Contractor Party shall not constitute
termination as to the other Contractor Party(ies).

 

20.4



Where this Contract is terminated with respect to only one Contractor Party, the
State shall have the option to assume the interests, rights and obligations of
such defaulting Contractor Party under this Contract. If the State elects not to
exercise this option, the interests, rights and obligations shall be assigned to
the remaining Contractor Parties who shall be liable jointly and severally.

 

20.5



In the event that the other Contractor Party(ies) fail to meet any and all
liabilities of the terminated Contractor Party as provided in Clause 20.4, the
State reserves the right to terminate this Contract in respect of all other
Contractor Parties upon written notice.

 

20.6



Without prejudice to all other rights of the State, the Contractor shall upon
the termination of this Contract permit inspection, copying and auditing of its
accounts and records for the Petroleum Operations by the National Petroleum
Agency and/or its agents.

 

20.7



The Contractor shall have the right, at its sole discretion, to relinquish its
rights and to terminate this Contract without further obligations or
liabilities, upon completion of the stipulated Minimum Work Obligations and
Minimum Financial Commitment at the end of any phase of the Exploration Period,
upon giving a thirty (30) day advance notice to the National Petroleum Agency.
This Clause 20.7 shall not release the Contractor from any unfulfilled
obligations incurred prior to the termination of this Contract nor from any
liabilities arising from acts or omissions taking place prior to the termination
of this Contract.

 

20.8



This Contract shall automatically terminate if no Commercial Discovery is made
in the Contract Area at the end of Exploration Period, as extended.

 

21.



FORCE MAJEURE

 

21.1



Any failure or delay on the part of any Party in the performance of its
obligations or duties (other than the obligation to pay money) under this
Contract shall be excused to the extent attributable to Force Majeure. A Force
Majeure situation includes delays, defaults or inability to perform under this
Contract due to any event beyond the reasonable control of the Party claiming
Force Majeure. Such event may be, but is not limited to, any act, event,
happening or occurrence due to natural causes and acts or perils of navigation,
fire, hostilities, war (whether declared or undeclared), blockade, labor
disturbances, strikes riots, insurrection, civil commotion, quarantine
restrictions, epidemics, storms, floods, earthquakes, accidents, blowouts and
lightning.

 

21.2



If Petroleum Operations are delayed, curtailed or prevented by an event of Force
Majeure, then the time for carrying out the obligation and duties thereby
affected, and rights and obligations hereunder, shall be extended for a period
equal to the period of such delay.

 



33

--------------------------------------------------------------------------------

 

 

21.3



The Party who is unable to perform its obligations as a result of the Force
Majeure shall promptly notify the other Parties not later than forty-eight (48)
hours after the establishment of the commencement of the event of Force Majeure,
stating the cause, and the Parties shall do all that is reasonably within their
powers to remove such cause.

 

21.4



The Contractor's failure or inability to find Petroleum in commercial quantities
for reasons other than as specified in Clause 21. l shall not be deemed an event
of Force Majeure.

 

22.



LAWS AND REGULATIONS

 

22.1



This Contract shall be governed by and construed in accordance with the laws of
the Democratic Republic of Sao Tome and Principe.

 

22.2



Subject to principles of public international law, no term of this Contract
including the agreement of the Parties to submit to arbitration hereunder, shall
prevent or limit the State from exercising its sovereign rights.

 

23.



NATURAL GAS

 

23.1



If the Contractor discovers a commercially viable quantity of Natural Gas, the
Contractor shall have the right to develop, commercialize, recover the costs and
share in the profits of a development of such Natural Gas under this Contract on
terms to be mutually agreed. Such terms when agreed shall become an integral
part of this Contract.

 

23.2



Notwithstanding Clause 23.1, the Contractor may utilize, at no cost, Natural Gas
required as fuel for Petroleum Operations such as gas recycling, gas injection,
gas lift or any other Crude Oil enhancing recovery schemes, stimulation of wells
necessary for maximum Crude Oil recovery in the field discovered and developed
by the Contractor and such usage shall be with prior written consent of the
National Petroleum Agency, which consent shall not be unreasonably withheld.
This shall be included in a Field Development Program.

 

23.3



The attainment of recovery of Crude Oil through an efficient, economic and
technically acceptable method shall always be paramount in all decisions
regarding Associated Natural Gas. However, prior to the commencement of
Production of Crude Oil from the Contract Area, the Contractor shall submit to
the National Petroleum Agency, a program for the utilization of any Associated
Natural Gas that has been discovered in the Contract Area, which shall be
subject to the approval of the National Petroleum Agency.

 

23.4



If the Contractor discovers sufficient volumes of Unassociated Natural Gas that
could justify commercial development, the Contractor shall immediately report
the volume of potentially recoverable Natural Gas to the National Petroleum
Agency and shall promptly investigate and submit proposals to the National
Petroleum Agency for the commercial development of such Natural Gas taking in
consideration local strategic needs as may be identified by the National
Petroleum Agency, within two (2) years of the date of the relevant discovery.
Any cost in respect of such proposals or





34

--------------------------------------------------------------------------------

 

 

investigation presented by the Contractor to the National Petroleum Agency shall
be included in Operating Costs. The Contractor and the National Petroleum Agency
will determine the plan and time needed, which shall be no more than five (5)
years, unless otherwise agreed by the National Petroleum Agency, to progress a
commercial development project, which shall include the terms for recovery of
Operating Costs and sharing of Natural Gas production, which terms when agreed
shall form an integral part of this Contract. If the Contractor fails to justify
a commercial development within the agreed timeframe and if the National
Petroleum Agency determines that a sufficient volume of Unassociated Natural Gas
exists, the National Petroleum Agency shall have the right to propose to the
Contractor a commercial development of such Natural Gas. The Contractor shall
have the right to participate in the commercial development under terms pursuant
to Clause 23.1. If the Contractor declines to participate in the commercial
development of such Natural Gas as presented by the National Petroleum Agency
and if the Field Development Program does not hinder or jeopardize current
Petroleum Operations, the National Petroleum Agency may develop the Natural Gas
in the manner presented to the Contractor.

 

24.



REPRESENTATIONS AND WARRANTIES

 

24.1



In consideration of the State entering into this Contract, the Contractor hereby
represents and warrants to the State as follows:

 

(a)



The Contractor has the power to enter into and perform this Contract and has
taken all necessary action to execute, deliver and perform this Contract in
accordance with the terms herein contained and has been granted all concessions,
licenses, permits and authorizations in respect of Petroleum Operations.

 

(b)



The execution, delivery and performance of this Contract by the Contractor will
not contravene in any respect, any of the provisions of:

 

(i)



any law or regulations or order of any governmental authority, agency or court
applicable to or by which the Contractor may be bound; and

 

(ii)



any mortgage, contract or other undertaking or instrument to which the
Contractor is a party or which is binding upon it or any of its respective
revenues or assets.

 

(c)



Full disclosure has been made to the National Petroleum Agency.

 

(d)



As of the Effective Date all facts in relation to the Contractor and its
financial condition and affairs are material and ought properly to be made known
to the National Petroleum Agency and have been made so known in full.

 

(e)



The Contractor, together with its Affiliates, has sufficient funds both in
foreign and local currencies to carry out Petroleum Operations under this
Contract.

 

(f)



The representations and warranties set out in this Clause 24 shall remain in
full force and effect for the duration of this Contract

 



35

--------------------------------------------------------------------------------

 

 

25.



CONCILIATION AND ARBITRATION

 

25.1



Should there be a difference or dispute between the Parties concerning the
interpretation or performance of this Contract (a "Dispute") such that the
dispute cannot be resolved by mutual agreement, the Parties may refer the matter
to an independent expert for an opinion to assist the Parties in reaching a
mutual agreement.

 

25.2



Where an independent expert is used, the National Petroleum Agency and the
Contractor shall furnish the expert with all written information which he may
reasonably require. The cost of the services of the expert, if appointed, shall
be shared equally between the National Petroleum Agency and each Contractor
Party.

 

25.3



If the Dispute cannot be settled by amicable agreement or through an independent
expert or if a Party does not agree to the use of an independent expert, then
either the National Petroleum Agency or the Contractor may serve on the other a
demand for arbitration in accordance with this clause 25. The procedures set
forth in this Clause 25 shall be the exclusive procedures for arbitration of any
and all Disputes arising under or involving the interpretation of this Contract.
No other arbitration tribunal under any other procedure, agreement or
international treaty shall have jurisdiction over such disputes between the
Parties.

 

25.4



If the relevant Parties have not reached a mutual agreement after three (3)
months of the date of a notice of a Dispute by one Party to another, unless the
Parties to the Dispute mutually agree to an extension, any Party to the Dispute
may refer the Dispute for resolution by final and binding arbitration to the
International Centre for the Settlement of Investment Disputes (the "Centre")
established by the Convention on the Settlement of Investment Disputes between
States and Nationals of other States, done at Washington, March 18, 1965 (the
"ICSID Convention") or to the Additional Facility of the Centre, if the Centre
is not available.

 

In the case that the arbitration is to be conducted under the Additional
Facility, the Parties hereby give their consent to the jurisdiction of ICSID as
regulated in this Clause 25 and in Article 25 of the ICSID Convention. The
Parties agree to submit an application to the Secretary General of the Center
for approval of access to the Center Additional Facility.

 

25.5



Seat and Language of Arbitration

 

The seat of the arbitration shall be Lisbon, Portugal, the law of the merits of
the arbitration shall be Sao Tomean law and the law governing the arbitration
agreement shall be Sao Tomean Jaw. The languages of the arbitration proceedings,
and of all orders, decisions, and the award, shall be Portuguese and English.
Notwithstanding Clause 32.4, the Portuguese version of this Contract signed by
the Parties shall be used as the official version in arbitral proceedings.

 



36

--------------------------------------------------------------------------------

 

 

25.6



Number and Identity of Arbitrators

 

The arbitral tribunal shall be constituted by three (3) arbitrators selected
according to the following procedure:

 

(i)



The claimant and the respondent shall, within thirty (30) days from the day on
which a request for arbitration has been submitted, appoint an arbitrator each
(and if there is more than one claimant or more than one (1) respondent, then
the claimants and/or the respondents collectively shall each appoint a single
arbitrator), by giving notice in writing of such appointment to the Secretary­
General of the Centre and the other Party or Parties to the Dispute.

 

(ii)



If either the claimant or the respondent fails to comply with the time limit in
the preceding paragraph, the Chairman of the Administrative Council of the
Centre shall appoint the arbitrator or arbitrators that have not yet been
appointed, at the request of either the claimant or the respondent and after
consulting the claimant and the respondent as far as possible. The Chairman of
the Administrative Council of the Centre shall give notice in writing of such
appointment or appointments to the Secretary-General of the Centre and the
claimant and the respondent.

 

(iii)



The two (2) arbitrators so appointed shall, within thirty (30) days of their
appointment, agree upon the person to be appointed as the President of the
tribunal, and give notice of such appointment to the Secretary-General of the
Centre and the claimant and the respondent.

 

(iv)



If the two (2) arbitrators fail to agree upon the person to be the President of
the tribunal, the Chairman of the Administrative Council of the Centre shall
appoint the President, at the request of either the claimant or the respondent,
and after consulting with the claimant and the respondent as far as possible.
The Chairman of the Administrative Council of the Centre shall give notice in
writing of such appointment to the Secretary-General of the Centre and the
claimant and the respondent.

 

(v)



None of the arbitrators shall be a citizen of the countries of any of the
Parties to the Dispute (or in the case where the Party is a company or another
entity, any country or countries of nationality of such Party, including the
country of its ultimate parent).

 

25.7



Rules of Arbitration

 

The arbitration procedures initiated under this Contract shall operate under the
arbitration rules in effect for the Centre or the Additional Facility, as the
case may be, at the time of the filing of the request for arbitration, which
rules are deemed to be incorporated herein by reference in this Clause 25.

 

25.8



Binding Nature of Arbitration

 

The arbitration award shall be final and binding on the Parties and shall be
immediately enforceable, subject to the remedies provided for in the ICSID





37

--------------------------------------------------------------------------------

 

 

Convention and Arbitration Rules or in the Arbitration Rules of the Additional
Facility of the Centre, as appropriate. The Parties waive any right to refer any
question of law, and any right of appeal on the law and/or merits to any court.
It is expressly agreed that the arbitrators shall have no authority to award
aggravated, exemplary or punitive damages.

 

25.9



Costs of Arbitration

 

The costs of arbitration shall be charged in accordance with the directions of
the arbitration tribunal, failing which shall be borne proportionally by the
Parties to the Dispute on a per capita basis. The costs of the Parties
comprising the Contactor shall not be recoverable.

 

25.10



Payment of Awards

 

Any monetary award issued shall be expressed and payable in United States
dollars.

 

26.



EFFECTIVE DATE

 

26.1



This Contract shall come into force after execution and delivery to the
Contractor of an instrument of ratification executed by the Prime-Minister on
behalf of the Government (the "Effective Date"). Record of such delivery shall
be annexed to this Contract as proof of the Effective Date.

 

27.



REVIEW / RE-NEGOTIATION OF CONTRACT AND FISCAL TERMS

 

27.1



The Parties agree that the commercial terms and conditions of this Contract have
been negotiated and agreed having due regard to the existing fiscal terms in
accordance with the provisions of the Petroleum Law and the Petroleum Taxation
Law in force at the time of the Effective Date. If such fiscal terms are
materially changed to the detriment of the Contractor, the Parties agree,
subject to clause 27.2, to review the terms and conditions of this Contract
affected by such changes and to align such terms and conditions with the fiscal
terms as at the Effective Date.

 

27.2



If at any time or from time to time, there is a change in legislation or
regulations which materially affect the commercial benefit afforded to the
Contractor under this Contract, the Parties will consult each other and shall
agree to such amendments to this Contract as are necessary to restore as near as
practicable such commercial benefits which existed under this Contract as of the
Effective Date.

 

27.3



This Contract shall not be amended or modified in any respect except by mutual
consent, in writing, of the Parties hereto.

 

28.



OPERATOR

 

28.1



ERHC ENERGY EEZ, LDA is hereby designated as the Operator under this Contract to
execute, for and on behalf of the Contractor, all Petroleum Operations in the
Contract Area pursuant to and in accordance with this Contract and the Petroleum
Law.

 





38

--------------------------------------------------------------------------------

 

 

28.3The Operator, for and on behalf of the Contractor, shall have the exclusive
control and administration of Petroleum Operations under this Contract. The
Operator, for and on behalf of the Contractor, and within the limits defined by
the National Petroleum Agency, this Contract and the Petroleum Law, shall have
the authority to execute all contracts, incur expenses, make commitments, and
implement other actions in connection with the Petroleum Operations.

 

29.



CONFLICT OF INTERESTS

 

29.1



The Contractor represents and warrants that it did not engage any person, firm
or company as a commission agent for purposes of this Contract and that it has
not given or offered to give (directly or indirectly) to any person any bribe,
gift, gratuity, commission or other thing of significant value, as an inducement
or reward for doing or forbearing to do any action or take any decision in
relation to this Contract, or for showing or forbearing to show favor or
disfavor to any person in relation thereto.

 

29.2



The Contractor further represents and warrants that no loan, reward, offer,
advantage or benefit of any kind has been given to any Official or any person
for the benefit of such Official or person or third parties, as consideration
for an act or omission by such Official in connection with the performance of
such person's duties or functions or to induce such Official to use his or her
position to influence any act or decisions of the administration with respect to
this Contract. Any breach of this representation shall cause this Contract to be
invalid and voidable by the State administration.

 

30.



NOTICES

 

30.1



Any notice or other communication required to be given by a Party to another
shall be in writing (in Portuguese and English) and shall be duly given by hand
delivery in person, by courier, by facsimile or by electronic means of
transmitting written communication, which provides written communication of
receipt at the following addresses:

 

Agencia Nacional do Petroleo de Sao Tome e Principe (ANP-STP)

Avenida das Nacoes Unidas, 225

C.P.1048

Sao Tome, Sao Tome and Principe

 

Attention: Executive Director

 

Fax: 239-2226937

Tel: 239-2226940

Email: anp_geral@cstome.net 

 

THE CONTRACTOR

 

ERHC ENERGY EEZ, LDA

Avenida da Independencia, 392, II/Ill, C.P. 1092, Sao Tome

 



39

--------------------------------------------------------------------------------

 

 

30.2



All notices and other communications shall be deemed to have been duly delivered
upon actual receipt by the intended recipient.

 

30.3.      Each Party shall notify the other promptly of any change in the above
address.

 

31.



LIABILITY

 

Where the Contractor is comprised of more than one Party, the liabilities and
obligations of such Parties under this Contact shall be joint and several.

 

32.



MISCELLANEOUS

 

32.1



No supplement or modification of any provision of this Contract shall be binding
unless executed in writing by all Parties.

 

32.2



No waiver by any Party of any breach of a provision of this Contract shall be
binding unless made expressly in writing. Any such waiver shall relate only to
the breach to which it expressly relates and shall not apply to any subsequent
or other breach.

 

32.3



The validity and effectiveness of this Contract shall be subject to the full
compliance with all applicable administrative procurement rules relating to
State contracting.

 

32.4



This Contract is elaborated and filed in the Portuguese and English languages,
in case of non-conformity, the Portuguese language version shall prevail.

 

32.5



This Contract shall be made public and a copy hereof shall be provided to the
Public Registration and Information Office within ten (10) days from its
execution.





40

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties have caused this Contract to be executed the day
and year first above written.

 

SIGNED AND DELIVERED for and on behalf of:

THE STATE represented by the Agéncia Nacional do Petróleo de São Tome e Principe

 

 

By: /s/ Cristina Dias

 

Name: CRISTINA DIAS 

 

Designation: Director Executive Interior

 

In the presence of:

 

Name: MÉ-CHINAS ALBANO COSTA ALEGRE

 

Signature: /s/ Mé-Chinas Albano Costa Alegre

 

Designation: LEGAL DIRECTOR

 

SIGNED AND DELIVERED for and on behalf of:

ERHC ENERGY EEZ, LDA

 

By: /s/ Peter Ntephe

 

Name: PETER NTEPHE

 

Designation: PRESIDENT/CEO

 

 

In the presence of:

 

Name: LANCE SANTOS

 

Signature: /s/ Lance Lima dos Santos

 

Designation: WITNESS

 





41

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

CONTRACT AREA

 

Coordinates (DATUM: WGS84)

 

 

BLOCK

POINTS

ZONE

UTM_X

UTM Y

DD_Long

DD Lat

11

1

B

351629.89

73706.82

7.666667

0.666667

11

2

B

351625.52

55280.11

7.666667

0.500000

11

3

B

351622.40

36853.40

7.666667

0.333333

11

4

B

351620.53

18426.70

7.666667

0.166667

11

5

B

370170.73

18425.52

7.833333

0.166667

11

6

B

382442 .76

18424.83

7.943599

0.166667

11

7

B

371130.13

0.0044

7.841958

0.000000

11

8

B

371035.87

-153.51

7.841112

-0.001389

11

9

B

370170.19

-1809.06

7.833333

-0.016364

11

10

B

361481.23

-18426.04

7.75526

-0.166667

11

11

B

277405 .51

-18432.98

7.000000

-0.166667

11

12

B

258847.40

-18434.94

6.833333

-0.166667

11

13

B

258846 .38

0.0044

6.833333

0.000000

11

14

B

258847.40

18434.94

6.833333

0.166667

11

15

B

258350.44

36869 .89

6.833333

0.333333

11

16

B

258855.51

55304.84

6.833333

0.500000

11

17

B

275169.27

55298.84

7.000000

0.500000

11

18

B

275167.07

73739.82

7.000000

0.666667

 

 

Map (for purposes of illustration only)

 

Picture 1 [kos20160331ex100988876001.jpg]





42

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

ACCOUNTING PROCEDURE

 

 

1.



GENERAL PROVISIONS

 

1.1



Definitions

 

This Accounting Procedure attached to and forming a part of the Contract is to
be followed and observed in the performance of the Parties's obligations
thereunder. The defined terms appearing herein shall have the same meaning as is
ascribed to them in the Contract.

 

1.2



Accounts and Statements

 

The Contractor's accounting records and books shall be kept as provided under
Clause 15 of the contract in accordance with generally accepted and
internationally recognized accounting standards, consistent with modem petroleum
industry practices and procedures and in accordance with Good Oil Field
Practice. All original books of accounts together with original supporting
documentation shall be kept and maintained at the office of the Contractor in
Sao Tome and Principe.

 

1.3



In the event of a conflict between the terms of this Accounting Procedure and
the Contract, the terms of the Contract shall apply.

 

1.4



This Accounting Procedure may be amended from time to time by the mutual
agreement of the Parties.

 

2.



Operating Costs

 

2.1        Operating Costs shall be defined as all costs, expenses paid and
obligations incurred in carrying out Petroleum Operations and shall consist of:

 

(a)



Contract Area Non-capital Costs;

(b)



Contract Area Capital Costs;

(c)



Contract Area Non-Drilling Exploration Costs; and

(d)



Contract Area Unsuccessful Exploration and Appraisal Costs.

 

Operating Costs shall be recorded separately for each Development Area and
calculated on the basis of a Contract Area.

 

2.2         Contract Area Non-capital Costs

 

Contract Area Non-capital Costs means those Operating Costs incurred that are
chargeable to the current year's operations. Contract Area Non-capital Costs
includes the following:

 





43

--------------------------------------------------------------------------------

 

 

(a)         General office expenses - office, services and general
administration services pertaining to Petroleum Operations including services of
legal, financial, purchasing, insurance, accounting, computer, and the personnel
department; communications, transportation, rental of specialized equipment,
scholarships, charitable contributions and educational awards.

 

(b)         Labor and related costs - salaries and wages, including bonuses, of
employees of the Contractor who are directly engaged in the conduct of Petroleum
Operations, whether temporarily or permanently assigned, irrespective of the
location of such employee including the costs of employee benefits, customary
allowance and personal expenses incurred under the Contractor's practice and
policy, and amounts imposed by applicable governmental authorities which are
applicable to such employees.

 

These costs and expenses shall include:

 

(i)



cost of established plans for employee group life insurance, hospitalization, -
pension, retirement, savings and other benefit plans;

 

(ii)



cost of holidays, vacations, sickness and disability benefits;

 

(iii)



cost of living, housing and other customary allowances;

 

(iv)



reasonable personal expenses, which are reimbursable under the Contractor's
standard personnel policies;

 

(v)



obligations imposed by governmental authorities;

 

(vi)



cost of transportation of employees, other than as provided in paragraph (c)
below, as required in the conduct of Petroleum Operations; and

 

(vii)



charges in respect of employees temporarily engaged in Petroleum Operations,
which shall be calculated to reflect the actual costs thereto during the period
or periods of such engagement.

 

(c)         Employee relocation costs - costs for relocation, transportation and
transfer of employees of the Contractor engaged in Petroleum Operations
including the cost of freight and passenger service of such employees' families
and their personal and household effects together with meals, hotel and other
expenditures related to such transfer incurred with respect to:

 

(i)



employees of the Contractor within Sao Tome and Principe including expatriate
employees engaged in Petroleum Operations;

 

(ii)



transfer to Sao Tome and Principe for engagement m Petroleum Operations;

 

(iii)



relocation costs and other expenses incurred in the final repatriation or
transfer of the Contractor's expatriate employees and families, in the

 





44

--------------------------------------------------------------------------------

 

 

case of such employees' retirement, or separation from the Contractor, or in
case of such employees' relocation to the Contractor's point of origin, provided
that relocation costs incurred in moving an expatriate employee and his family
beyond point of origin, established at the time of his transfer to Sao Tome and
Principe, will not be recoverable as Operating Costs; and

 

(iv)



Sao-Tomean employees on training assignments outside the Contract Area.

 

(d)         Services provided by third parties - cost of professional,
technical, consultation, utilities and other services procured from third party
sources pursuant to any Contract or other arrangements between such third
parties and the Contractor for the purpose of Petroleum Operations.

 

(e)         Legal expenses - all costs or expenses of handling, investigating,
asserting, defending, and settling litigation or claims arising out of or
relating to Petroleum Operations or necessary to protect or recover property
used in Petroleum Operations including, but not limited to, legal fees, court
costs, arbitration costs, cost of investigation or procuring evidence and amount
paid in settlement or satisfaction of any such litigation, arbitration or claims
in accordance with the provisions hereof .

 

(f)          Head office overhead charge - parent company overhead in the amount
specified in Clause 15.4 of the Contract.

 

(g)         Insurance premiums and settlements - premiums paid for insurance
normally required to be carried for the Petroleum Operations together with all
expenditures incurred and paid in settlement of any and all losses, claims,
damages, judgments, and other expenses, including fees and deductibles relating
to the Contractor's performance under the Contract.

 

(h)         Duties and taxes - all duties and taxes, fees and any Government
assessments, including gas flare charges, license fees, custom duties, and any
other than Royalty and Tax.

 

(i)         Operating expenses - labor, materials and services used in day to
day oil well operations, oil field production facilities operations, secondary
recovery operations, storage, transportation, delivering and marketing
operations; and other operating activities, including repairs, well walkovers,
maintenance and related leasing or rental of all materials, equipment and
supplies.

 

(j)          Successful Exploration drilling - all expenditures incurred in
connection with the drilling of any Exploration Well which results in a
Commercial Discovery.

 

(k)         Successful Appraisal drilling - all expenditures incurred in
connection with the drilling of Appraisal Wells on a Commercial Discovery.

 

(l)          Unsuccessful Development drilling - all expenditures incurred in
connection with drilling of development wells which are dry, including costs
incurred in





45

--------------------------------------------------------------------------------

 

 

respect of casing, well cement and well fixtures.

 

(m)       Successful Development drilling - all intangible expenditures incurred
in connection with labor, fuel, repairs, maintenance, hauling, and supplies and
materials (not including, casing and other well fixtures) which are for or
incidental to drilling, cleaning, deepening or completion wells or the
preparation thereof incurred in respect of:

 

(i)



determination of well locations, geological, geophysical, topographical and
geographical surveys for site evaluation preparatory to drilling including the
determination of near surface and near sea bed hazards;

 

(ii)



cleaning, draining and leveling land, road-building and the laying of
foundations;

 

(iii)



drilling, shooting, testing and cleaning wells; and

 

(iv)



erection of rigs and tankage assembly and installation of pipelines and other
plan and equipment required in the preparation or drilling of wells producing
Crude Oil.

 

(n)         Decommissioning provisions - any deposits in a Decommissioning
reserve fund set aside for the purposes of Decommissioning pursuant to Clause 13
of the Contract.

 

(o)        Affiliate services - professional, administrative, scientific and
technical services provided by Affiliates of the Contractor for the direct
benefit of Petroleum Operations including services provided by the Exploration,
Production, legal, financial, purchasing, insurance, accounting and computer
services departments of such Affiliates. Charges for providing these services
shall reflect costs only, and must be consistent with international market
practices and shall not include any element of profit.

 

(p)         Pre-production Contract Area Non-capital Costs - all recoverable
Contract Area Non-capital Costs incurred before first production from the
Contract Area are accumulated and treated as if they had been incurred on the
first day of production from the Contract Area.

 

2.3         Contract Area Capital Costs

 

Contract Area Capital Costs mean those Operating Costs incurred that are subject
to depreciation. Contract Area Capital costs include the following:

 

(a)         Plant expenditures - expenditures in connection with the design,
construction, and installation of plant facilities (including machinery,
fixtures, and appurtenances) associated with the production, treating, and
processing of Crude Oil (except such costs properly allocable to intangible
drilling costs) including offshore platforms, secondary or enhanced recovery
systems, gas injection, water disposal, expenditures for equipment, machinery
and fixtures purchased to conduct Petroleum Operations such as office furniture
and





46

--------------------------------------------------------------------------------

 

 

fixtures, office equipment, barges, floating crafts, automotive equipment,
petroleum operational aircraft, construction equipment, miscellaneous equipment.

 

(b)         Pipeline and storage expenditure - expenditures in connection with
the design, installation, and construction of pipeline, transportation, storage,
and terminal facilities associated with Petroleum Operations including tanks,
metering, and export lines.

 

(c)         Building expenditure - expenditures incurred in connection with the
construction of building, structures or works of a permanent nature including
workshops, warehouses, offices, roads, wharves, furniture and fixtures related
to employee housing and recreational facilities and other tangible property
incidental to construction.

 

(d)        Successful Development drilling - all tangible expenditures incurred
in connection with drilling development wells such as casing, tubing, surface
and sub-surface production equipment, flow lines and instruments.

 

(e)         Material inventory - cost of materials purchased and maintained as
inventory items solely for Petroleum Operations subject to the following
provisions:

 

(i)



the Contractor shall supply or purchase any materials required for Petroleum
Operations, including those required in the foreseeable future. Inventory stock
levels shall take account of the time necessary to provide the replacement,
emergency needs and similar considerations;

 

(ii)



materials purchased by the Contractor for use in Petroleum Operations shall be
valued so as to include invoice price (less prepayment discounts, cash
discounts, and other discounts if any) plus freight and forwarding charges
between point of supply and point of destination but not included in the invoice
price, inspection costs, insurance, custom fees and taxes, on imported materials
required for the Contract;

 

(iii)



materials not available in Sao Tome and Principe supplied by the Contractor or
from its Affiliates stocks shall be valued at the current competitive cost in
the international market; and

 

(iv)



the Contractor shall maintain physical and accounting controls of materials in
stock in accordance with Good Oil Field Practice. The Contractor shall make a
total inventory at least once a year to be observed by the National Petroleum
Agency and its external auditors. The National Petroleum Agency may however
carry out partial or total inventories at its own expenses, whenever it
considers necessary, provided such exercise does not unreasonably disrupt
Petroleum Operations.

 

(f)         Pre-production Contract Area Capital costs - all recoverable
Contract Area Capital costs incurred before first production from the Contract
Area are





47

--------------------------------------------------------------------------------

 

 

accumulated and treated as if they had been incurred on the first day of
production from the Contract Area.

 

2.4         Contract Area Non-Drilling Exploration Costs

 

Contract Area Non-Drilling Exploration Costs mean those Operating Costs incurred
anywhere in the Contract Area in the Exploration Period or a related activity,
not directly connected with the drilling of an Exploration Well. Contract Area
Non­ Drilling Exploration Costs are chargeable to the current year's operations
and may be added to the Operating Costs of any Contract Area. Contract Area
Non-Drilling Exploration Costs include the following:

 

(a)         Geological and geophysical surveys - labor, materials and services
used in aerial, geological, topographical, geophysical and seismic surveys
incurred in connection with exploration excluding the purchase of data from the
National Petroleum Agency.

 

(b)         Pre-Contract seismic costs - reasonable costs associated with the
acquisition of seismic data covering the Contract Area, including third party
processing but not interpretation of the data by the Contractor or its
Affiliates, which were incurred prior to the Effective Date.

 

(c)         Annual scholarship payments as described under clause 14 of the
Contract.

 

2.5         Contract Area Unsuccessful Exploration and Appraisal Costs

 

Contract Area Unsuccessful Exploration and Appraisal Costs mean those Operating
Costs incurred anywhere in the Contract Area in connection with the drilling of
any Exploration Well or Appraisal Well in the Contract Area which does not
result in a Commercial Discovery. Contract Area Unsuccessful Exploration and
Appraisal Costs are subject to depreciation over a five (5) year period in equal
installments of twenty percent (20%) per annum or the remaining life of the
Contract Area(s) whichever is less, commencing with production. Unsuccessful
Exploration and Appraisal costs in any period shall be allocated to the
Operating Costs of a Contract Area, subject to the following restrictions:

 

(a)         to the extent that the Contract Area has Available Cost Oil after
recovering the Operating Costs (other than Unsuccessful Exploration and
Appraisal Costs) related to that Contract Area; and

 

(b)         if there is insufficient Available Cost Oil in a Contract Area in
any period to fully recover Unsuccessful Exploration and Appraisal costs the
unrecovered amount may be carried forward and included in the next period 's
Unsuccessful Exploration and Appraisal costs account.

 

2.6         Non-Recoverable Costs

 

The following costs are explicitly not recoverable as Operating Costs:

 



48

--------------------------------------------------------------------------------

 

 

(a)



bonuses and expenditure incurred by the Contractor in carrying out any
obligation to fund social projects as defined in Clause 2 of the Contract;

 

(b)



interest incurred under loans taken to finance Petroleum Operations from either
inter-Affiliate loans or loans from third parties; and

 

(c)



costs incurred in excess of five percent (5%) above costs budgeted for in a Work
Program and Budget, unless such costs are approved in advance by the National
Petroleum Agency.

 

3.



Computation of Royalty and Tax

 

3.1



The Contractor shall compute the amount of Royalty and Tax payable to the State
pursuant to and in accordance with the Contract. Such amounts shall be computed
in the manner set forth in the Petroleum Law, the Petroleum Taxation Law and the
provisions hereof as stated in Article 4 of this Schedule 2.

 

3.2



The Contractor shall compute the Royalty payments for remittance by the State in
a given month based on the prevailing fiscal value of the Crude Oil produced
during the second preceding month. Tax payments shall be calculated and remitted
in accordance with the Petroleum Taxation Law.

 

4.



Accounting Analyses

 

4.1



The Contractor and the National Petroleum Agency shall agree within three (3)
months on a format for monthly accounting analysis reflecting the volumes lifted
in terms of Royalty Oil, Cost Oil, and Profit Oil, and Proceeds received by each
Party.

 

4.2



The Realizable Price and the quantities actually lifted by the Parties shall be
used to compute the proceeds as reflected in the agreed monthly accounting
analysis format in Article 4.1 above and the allocation of such Proceeds in the
categories described under Clause 10 of the Contract shall be reflected.

 

4.3



The allocation of the quantity of Available Crude Oil to each Party pursuant to
Clause 10 of the Contract shall be according to and governed by provisions of
the Allocation and Lifting Procedure Principles.

 

4.4



The priority of allocation of the total proceeds for each period shall be as
follows:

 

(a)



Royalty Oil;

(b)



Cost Oil;

and

(c)



Profit Oil.

 

4.5



The amount chargeable to and recoverable from Royalty Oil, and Cost Oil shall be
determined as follows:

 

(a)



Royalty Oil - The sum of royalties payable during such month.

 



49

--------------------------------------------------------------------------------

 

 

(b)



Cost Oil - The Operating Costs applicable to such month for the purposes of Cost
Oil are as follows:

 

(i)



Contract Area Non-Capital Costs shall be the amount recorded in the books and
accounts of the Contractor for such month in accordance with this Accounting
Procedure and shall be recoverable in full in the period incurred.

 

(ii)



Contract Area Capital Costs shall be the amount recorded in the books and
accounts of the Contractor for such month in accordance with this Accounting
Procedure and shall be recoverable over the depreciation period or the remaining
life of the Contract, whichever is less.

 

(iii)



Contract Area Non-Drilling Exploration Costs shall be the amount recorded in the
books and accounts of the Contractor for such month in accordance with this
Accounting Procedure and shall be recoverable in full in the period incurred.

 

(iv)



Contract Area Unsuccessful Exploration and Appraisal Costs shall be the amount
recorded in the books and accounts of the Contractor for such month in
accordance with this Accounting Procedure and shall be recoverable over the
depreciation period of five (5) years in equal installments of twenty percent
(20%) per annum or the remaining life of the Contract Area, whichever is less,
commencing with production from the Contract Area which costs are allocated to a
Development Area in accordance with Article 2.5 of this Schedule 2.

 

(c)



Any carryover from previous months as provided under Article 4.6 of this
Schedule 2.

 

4.6



Any amounts chargeable and recoverable in excess of the allocation of Proceeds
for the month to Royalty Oil and Cost Oil shall be carried forward to subsequent
months. Carryovers shall be determined as follows:

 

(a)



A Royalty Oil carryover results when the Proceeds for such month are
insufficient for allocation of the Royalty Oil due for the month, as described
in Clause 10 of the Contract.

 

(b)



A Cost Oil carryover results when the Proceeds remaining after allocating a
portion of the proceeds to Royalty Oil are insufficient for allocation of Cost
Oil due for the month, as described in clause 10 of the Contract.

 

4.7



Profit Oil is available where Proceeds remain after allocations to Royalty Oil
and Cost Oil, pursuant to Articles 4.5 and 4.6 above, Profit Oil shall be
allocated as described in Clause 10 of the Contract.

 

5.



Other Provisions

 



50

--------------------------------------------------------------------------------

 

 

5.1



The Contractor shall open and keep bank accounts in United States dollars where
all funds remitted from abroad shall be deposited for the purpose of meeting
local expenditures. For purposes of keeping the books of accounts, any foreign
currency remitted by the Contractor shall be converted at the monthly exchange
rates published on the date of payment by the Central Bank of Sao Tome and
Principe for Dobra, and the Financial Times of London for other currencies.

 

5.2



The Contractor shall prepare financial accounting and budget statements in
accordance with the National Petroleum Agency's prescribed reporting format.

 

5.3



With respect to any agreed sum arising out of this Contract owing between the
Parties that is past due, any set-off pursuant to Clause 12 of the Contract
shall be exercised by giving the other Party written notice thereof accompanied
by sufficient description of the offsetting sums to allow the Parties to
properly account thereof.

 

The Contractor shall report on the cumulative production in the Contract Area in
a format to be agreed with the National Petroleum Agency.

 

6.



Depreciation Schedule

 

6.1



Any Operating Costs, which are to be depreciated, shall be depreciated according
to the following schedule:

 

Year

Depreciation Rate (%)

1

20%

2

20%

3

20%

4

20%

5

20%

 





51

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

ALLOCATION AND LIFTING PROCEDURE PRINCIPLES

 

 

1.



Application

 

1.1



This Allocation and Lifting Procedure attached to and forming part of the
Contract sets out the methods for the allocation of available Crude Oil from the
Contract Area and the Parties shall allocate all lifting of available Crude Oil
in accordance with this Allocation and Lifting Procedure and the Contract.

 

1.2



In the event that the production of Available Crude Oil is segregated into two
(2) or more types or grades, the provisions of this Allocation and Lifting
Procedure shall apply separately to each such type or grade. To the extent that
distribution on such a basis is impracticable, a separate method for the
allocation of such Available Crude Oil shall be agreed upon by the Parties.

 

1.3



In the event of a conflict between the terms of this Allocation and Lifting
Procedure and the Contract, the terms of the Contract shall apply.

 

1.4



This Allocation and Lifting Procedure may be amended from time to time by mutual
agreement of the Parties.

 

2.



Definitions

 

2.1



The words and expressions defined in the Contract when used herein shall have
the meaning ascribed to them in the Contract. In addition, the following words
shall have the meaning set forth below:

 

(a)



"Current Quarter" means the calendar quarter within which the relevant schedules
are prepared and submitted;

 

(b)



"Forecast Quarter" means the first calendar quarter succeeding the Current
Quarter;

 

(c)



"Lifting Allocation" means the quantity of Available Crude Oil, which each Party
has the right to take in kind, lift and dispose of in accordance with Clause 10
of the Contract;

 

(d)



"Primary Nominations" means a written statement issued by each Party to the
other at least twenty-five (25) days prior to the commencement of each quarter
declaring the volume by grade of its estimated Lifting Allocation which the
Party desires to lift during the Forecast Quarter;

 

(e)



"Proceeds" means the amount in United States dollars determined by multiplying
the Realizable Price by the number of Barrels of Available Crude Oil lifted by a
Party; and

 



52

--------------------------------------------------------------------------------

 

 

(f)



"Proceeds Imbalance" means the difference between each Party's Proceeds to which
it is entitled and the Proceeds that each Party has received.

 

3.



Lifting Allocation

 

3.1



On or before September 30 of every Calendar Year, the Operator shall advise the
Parties of its forecast of the Available Crude Oil to be produced by grades
during each month of the first six (6) months of the next ensuing Calendar Year.

 

3.2



On or before March 31 of every Calendar Year, the Contractor shall advise the
National Petroleum Agency of its forecast of Available Crude Oil to be produced
by grades during each month of the six (6) months commencing July 1 of the
Calendar Year.

 

3.3



Thirty-five (35) days before the commencement of production from the Contract
Area and thereafter thirty-five (35) days prior to the beginning of the Forecast
Quarter, the Contractor, through the Operator, shall notify the National
Petroleum Agency of the estimated Lifting Allocation which can be produced and
made available for disposal during the Forecast Quarter. Such estimated Lifting
Allocation shall take into account any Proceeds Imbalance for the quarter first
preceding the Current Quarter and any estimated Proceeds Imbalance for the
Current Quarter computed in accordance with Article 4 of this Schedule 3. Such
notice shall indicate the estimated quantities of Royalty Oil, Cost Oil and
Profit Oil, each Party's estimated Lifting Allocation and the estimated
Realizable Price used to prepare such estimated Lifting Allocations.

 

3.4



Twenty-five (25) days before the commencement of production from the Contract
Area and thereafter not later than twenty-five (25) days before the beginning of
the Forecast Quarter, each Party shall notify the other of its Primary
Nomination of Available Crude Oil which it intends to lift during the Forecast
Quarter which shall not exceed its estimated Lifting Allocation.

 

3.5



The estimated Realizable Price to be used by the Contractor to prepare the
Estimated Quarterly Lifting Allocation shall be the Realizable Price of the
first month of the Current Quarter.

 

3.6



Each Party shall be obliged to lift its own Lifting Allocation. In the event
that one Party lifts the other Party's Lifting Allocation, pursuant to Clause 10
of the Contract, the lifting Party shall pay to the non-lifting Party the
applicable Proceeds pursuant to Clause 10 of the Contract. In such case, the
non-lifting Party shall be treated, for all other purpose under the Contract, as
though it had made such lifting itself.

 

4.



Adjustments of Lifting Allocations

 

4.1



On or before thirty-five (35) days prior to the last day of the Current Quarter,
the Lifting Allocation for the first preceding quarter thereto shall be computed
and the Proceeds Imbalance determined and agreed to by the National Petroleum
Agency.

 

4.2



On or before thirty-five (35) days prior to the last day of the Current Quarter,
the Proceeds Imbalance for the Current Quarter shall be estimated, taking into
account the actual Proceeds Imbalance computed for the first preceding quarter
under Article 4.1

 





53

--------------------------------------------------------------------------------

 

 

above.

 

4.3



The Proceeds Imbalance for the first preceding quarter computed under Article
4.1 above and the estimated Proceed Imbalance for the Current Quarter computed
under Article 4.2 above shall be taken into account by the Parties by debiting
or crediting such Proceeds Imbalances to each Party's share of the estimated
Lifting Allocation for the Forecast Quarter filed by dividing the respective
Proceeds Imbalance by the Realizable Price applicable for the period in
question.

 

4.4



The Contractor shall keep complete records of all liftings. At the end of each
quarter, the Parties will meet to reconcile the Lifting Allocations and the
actual lifting with a view to making adjustments as appropriate. If any
disagreement arises with respect to such reconciliation, the area of
disagreement shall be mutually resolved by the Parties, in accordance with the
official records of the National Petroleum Agency.

 

4.5



All Lifting Allocations and actual lifting shall be audited at the end of each
Calendar Year by a mutually acceptable independent auditor.

 

5.



Scheduling Details

 

5.1



Scheduling Notification

 

At least twenty-five (25) days prior to the beginning of a calendar month, the
National Petroleum Agency shall notify the Contractor of its proposed tanker
schedule for that calendar month specifying the following:

 

(a)



a loading date range of ten (10) days for each tanker lifting;

 

(b)



the desired parcel size for each lifting in Barrels, subject always to change
within a range of plus or minus five percent (5%) by the Party so nominating;

 

(c)



the tanker's name or To Be Named (TBN) for each tanker lifting. Tanker
nomination made as TBN shall be replaced at least five (5) working days prior to
the accepted date range, unless a shorter time is acceptable to the Contractor;
and

 

(d)



documentation instructions shall be given for each lifting not later than four
(4) days prior to the first day of the accepted date range for the tanker in
question.

 

5.2



Tanker Substitution

 

A Party may substitute another tanker to lift its nominated volume of Crude Oil,
provided such substituted tanker has the same arrival date range as the
originally scheduled tanker and all other provisions of this Allocation and
Lifting Procedure are complied with.

 

5.3



Overlapping Date Ranges

 

In the event the combined lifting schedule contains overlapping accepted date
ranges, the tanker which gives its Notice of Readiness (NOR) has provided all
documentation





54

--------------------------------------------------------------------------------

 

 

and obtained clearances first within such accepted date ranges shall be loaded
first, unless urgent operational requirements dictate otherwise in which case,
demurrage shall be borne by Petroleum Operations and charged to Operating Costs.

 

5.4



Confirmation of Lifting Schedules

 

At least fifteen (15) days prior to the beginning of a calendar month, the
Contractor shall either confirm the feasibility of the proposed monthly lifting
schedules or, alternatively, advise necessary modifications to such schedules.
Such confirmation which shall be in the form of a combined lifting schedule
should include a loading date range of three (3) days for each lifting, the
first day being the earliest date of arrival and the third day being the latest
date of arrival.

 

5.5



Operational Delays

 

The Parties recognize that occasionally environmental and technical problems in
the Contract Area may cause delays and/or disruptions in the combined lifting
schedule. The Contractor shall promptly notify the National Petroleum Agency of
such delays and/or disruptions, the projected termination of each of such delays
and/or disruptions and advise the National Petroleum Agency of the revised
combined lifting schedule. In the event such notification does not allow for a
revised combined lifting schedule on the part of the National Petroleum Agency
then any resultant costs will be charged to Operating Costs.

 

5.6



Estimated Delayed Arrival of a Tanker

 

Whenever it becomes apparent that a tanker will not be available as scheduled or
will be delayed, the Party utilizing such tanker shall notify the other
Party(ies) of the circumstances and expected duration of the delay. Upon
assessing the impact that the Delay will have upon the combined lifting schedule
and production during the current and/or next month, the Contractor shall make
appropriate revision(s) to the combined lifting schedule to avoid disruption in
production. In the event that any Party fails to lift its nominated share of
production in any month/quarter due to circumstances beyond the Party's control
or difficulties in maintaining the lifting schedule, that Party shall have the
right during the following quarter/month to lift the unlifted quantities.

 

5.7



Tanker Standards

 

All tankers nominated for lifting by any Party shall conform to the
international regulations and standards concerning size, equipment, safety,
maintenance and the like adopted by the Contractor for the terminal in question
and by the appropriate authority. Failure of a tanker to meet such standards
shall not excuse the nominating Party from the applicable consequences provided
in the Contract.

 

5.8



Destination of Crude Oil

 

The Contractor shall at all times disclose the destination of the Crude Oil
lifted under the Contract.





55

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

PROCUREMENT AND PROJECT IMPLEMENTATION PROCEDURES

 

1.



Application

 

1.1



These Procurement Procedures form part of the Contract and shall be followed and
observed in the performance of a Party's obligations under the Contract.

 

1.2



These Procurement Procedures shall be applicable to all contracts and purchase
orders whose values exceed the respective limits set forth in Article 1.5 below
and which, pursuant thereto, require the prior approval of the National
Petroleum Agency.

 

1.3



In the event of a conflict between the terms of these Procurement Procedures and
the Contract, the terms of the Contract shall prevail.

 

1.4



These Procurement Procedures may be amended from time to time by the mutual
agreement of the Parties.

 

1.5



The Contractor shall have the authority to enter into any contract or place any
purchase order in its own name for the performance of services or the
procurement of facilities, equipment, materials or supplies, provided that:

 

(a)



prior approval of the National Petroleum Agency shall be obtained for all
foreign contracts and foreign purchase orders awarded to third parties where the
cost exceeds Two Hundred Thousand United States Dollars (U.S $200,000) or in
another currency equivalent during the Exploration Period and Three Hundred
Thousand United States Dollars (U.S $300,000) or in another currency equivalent
during the Production Period. The National Petroleum Agency approval under this
provision shall not be unreasonably withheld;

 

(b)



prior approval of the National Petroleum Agency shall be obtained for all local
contracts and purchase orders where the cost exceeds Two Hundred Thousand United
States Dollars (U.S $200,000) or in other currency equivalent in utilization at
the location of the contract or purchase;

 

(c)



the amount set forth in paragraphs (a), (b) and (h) of this Article 1.5 will be
reviewed by the National Petroleum Agency whenever it becomes apparent to a
Party that such limits create unreasonable constraints on Petroleum Operations
or are no longer appropriate. In the event of a significant change in the
exchange rate of local currencies to United States dollars compared to that
which existed on the Effective Date, the National Petroleum Agency shall review
the limits set forth in paragraphs (a), (b) and (h) of this Article 1.5;

 

(d)



such contracts shall be entered into and such purchase orders shall be placed
with third parties, which in the Contractor's opinion are technically and
financially able to properly perform their obligations;

 

(e)



procedures customary in the oil industry for securing competitive prices shall

 





56

--------------------------------------------------------------------------------

 

 

be utilized at all times;

 

(f)



the Contractor shall give preferences to sub-contractors that are companies
organized under the laws of Sao Tome and Principe to the maximum extent possible
and in accordance with the Petroleum Law;

 

(g)



the Contractor shall give preference to such goods which are manufactured or
produced in Sao Tome and Principe or services rendered by nationals of Sao Tome
and Principe in accordance with the Petroleum Law; and

 

(h)



the above limits and these procedures shall not apply to purchases made for
warehouse replenishment stock not exceeding One Hundred Thousand United States
Dollars (U.S $100,000) or in another currency equivalent nor shall they apply to
the purchase of tubulars of less than One Hundred Thousand United States Dollars
(U.S $100,000) or in another currency equivalent made in furtherance of planned
drilling programs. Where there are United States dollars and other currency
components of such purchases the total shall not exceed the equivalent of One
Hundred Thousand United States Dollars (U.S $100,000).

 

2.



Project Implementation Procedure

 

2.1



The Contractor, realizing the need for a project or contract to which these
Procurement Procedures apply pursuant to Article 1.5, shall introduce it as part
of the proposed Work Program and Budgets to be developed and submitted by the
Contractor to the National Petroleum Agency pursuant to clause 7 of the
Contract.

 

(a)



The Contractor shall provide full information with respect to a project
including the following:

 

(i)



a clear definition of the necessity and objectives of the project;

 

(ii)



the scope of the project; and

 

(iii)



the cost estimate thereof.

 

(b)



The Contractor shall transmit the project proposal along with all related
documentation to the National Petroleum Agency for consideration.

 

(c)



The National Petroleum Agency shall consider the proposal and the recommendation
of the Contractor and shall finally determine the matter. If the National
Petroleum Agency does not object to the project or any part thereof within
thirty (30) days of the submission of the project, the project as proposed by
the Contractor shall be deemed to have been approved.

 

2.2



The project as approved pursuant to Article 2.1 shall form part of the Work
Program and Budget for Petroleum Operations. Such approval shall also constitute
all authorizations by the National Petroleum Agency to the Contractor to
initiate contracts and purchase orders relevant to the project proposal, subject
to the provisions of Articles 1 .5 and 3 of this Schedule 4.

 



57

--------------------------------------------------------------------------------

 

 

2.3



The resources for the project design, supervision, and management shall first be
drawn from the Contractor's available in-house expertise. If the National
Petroleum Agency approves the foregoing, it may be performed by the Contractor
under the approved budget for the project. Competent Sao-Tomean engineering and
design companies shall be given priority over other third parties by the
Contractor for such projects in accordance with the Petroleum Law. Staff of the
National Petroleum Agency who shall be seconded pursuant to Clause 14 of the
Contract shall be fully involved in the project design, supervision and
management.

 

2.4



After approval of the project and its budget, the Contractor shall prepare and
transmit to the National Petroleum Agency complete details of the project
including the following:

 

(a)



project definition;

 

(b)



project specification;

 

(c)



flow diagrams;

 

(d)



projects implementation schedule showing all phases of the project including
engineering design, material and equipment procurement, inspection,
transportation, fabrication, construction, installation, testing and
commissioning;

 

(e)



major equipment specifications;

 

(f)



cost estimate of the project;

 

(g)



an activity status report; and

 

(h)



copies of all approved authorization for expenditure (AFEs).

 

3.



Contract Tender Procedure

 

3.1



The following tender procedure shall apply to works contracts and contracts for
the supply of services and supply contracts not directly undertaken by the
Contractor or an Affiliate:

 

(a)



The Contractor shall maintain a list of approved sub-contractors for the purpose
of contracts for Petroleum Operations, (the "Approved Contractors' List"). The
National Petroleum Agency shall have the right to nominate sub­ contractors to
be included in or deleted from the list. The National Petroleum Agency and the
Contractor shall be responsible for pre-qualifying any sub­ contractor to be
included in the Approved Contractors' List.

 

(b)



Sub-contractors included in the Approved Contractors' List shall be both local
and/or overseas sub-contractors and entities. Where required by law, they shall
be registered with the National Petroleum Agency.

 

(c)



When a contract is to be bid, the Contractor shall present a list of proposed

 





58

--------------------------------------------------------------------------------

 

 

bidders to the National Petroleum Agency for concurrence not less than fifteen
(15) working days before the issuance of invitations to bid to prospective sub­
contractors. The National Petroleum Agency may propose additional names to be
included in the list of proposed bidders or the deletion of anyone thereof.
Contract specifications shall be in Portuguese and in a recognized format used
in the international petroleum industry.

 

(d)



If the National Petroleum Agency has not responded within fifteen (15) working
days from the date of the official receipt following the presentation of the
list of proposed bidders as aforesaid, the list shall be deemed to have been
approved.

 

3.2



The Contractor shall within its limits set forth in Article 1.5 establish a
Tender Committee who shall be responsible for pre-qualifying bidders, sending
out bid invitations, receiving and evaluating bids and determining successful
bidders to whom contracts shall be awarded.

 

3.3



The Contractor shall send analysis and recommendations of bids received and
opened by the Tender Committee to the National Petroleum Agency for approval
before a contract is signed within thirty (30) working days from the date of the
official receipt by the National Petroleum Agency. Approval of the Contractor's
recommendations shall be deemed to have been given if the National Petroleum
Agency has not responded within such period.

 

3.4



Prospective vendors and/or sub-contractors for work estimated in excess of One
Hundred Thousand United States Dollars (U.S $100,000) for the Exploration Period
and Two Hundred Thousand United States Dollars (U.S $200,000) for the Production
Period or their equivalent shall submit the commercial summary of their bids to
the Contractor in two (2) properly sealed envelopes, one addressed to the
Contractor and one addressed to the National Petroleum Agency. The Contractor
shall retain one and send one to the National Petroleum Agency properly
enveloped, sealed and addressed to the National Petroleum Agency.

 

3.5



In all cases, the Contractor shall make full disclosure to the National
Petroleum Agency of its relationship, if any, with any sub-contractors.

 

3.6



These Procurement Procedures may be waived and the Contractor may negotiate
directly with a sub-contractor:

 

(a)



in emergency situations provided that it promptly informs the National Petroleum
Agency of the outcome of such negotiations; and

 

(b)



in work requiring unusually specialized skills or when special circumstances
warrant, upon the approval of the National Petroleum Agency, which approval
shall not be unreasonably withheld.

 

4.



General Conditions of Contracts

 

4.1



The payment terms shall provide that:

 



59

--------------------------------------------------------------------------------

 

 

(a)



a minimum of ten percent (10%) of the contract price shall be held as a
retention fee until after the end of a guarantee period agreed with the sub­
contractor which shall vary between six (6) months and twelve (12) months,
depending upon the contract, with the exception of drilling and seismic data
acquisition, well surveys and other such services provided that a sub-contractor
may be given the option to provide another guarantee equivalent to the ten
percent (10%) retention such as an irrevocable stand-by letter of credit or
performance bond; and

 

(b)



a provision shall be made for appropriate withholding tax as may be applicable.

 

4.2



The governing law of all agreements signed with sub-contractors shall be, to the
extent feasible, Sao-Tomean law.

 

4.3



Sao-Tomean law shall apply to all sub-contractors performing work in the
Territory of Sao Tome and Principe. In as far as practicable, they shall use
Sao-Tomean resources both human and material in accordance with the Petroleum
Law.

 

4.4



Each contract shall provide for early termination where necessary and the
Contractor shall use all reasonable endeavors to obtain a termination provision
with minimal penalty.

 

4.5



Sub-contractors shall provide, in the case of a foreign sub-contractor, that the
local part of the work, in all cases, shall be performed by the sub-contractor's
local subsidiary whenever possible.

 

5.



Materials and Equipment Procurement

 

5.1



The Contractor may, through itself or its Affiliates, procure materials and
equipment subject to conditions set forth in this Article 5 and these
Procurement Procedures.

 

5.2



The provisions of this Article 5 shall not apply to lump sum or turnkey
contracts/projects.

 

5.3



In ordering the equipment or materials, the Contractor shall obtain from vendors
I  manufacturers, such rebates and discounts and such warranties and guarantees
that such discounts, guarantees and all other grants and responsibilities shall
be for the benefit of Petroleum Operations.

 

5.4



The Contractor shall:

 

(a)



by means of established policies and procedures ensure that its procurement
efforts provide the best total value, with proper consideration of quality,
services, price, delivery and Operating Costs to the benefit of Petroleum
Operations;

 

(b)



maintain appropriate records, which shall be kept up to date, clearly
documenting procurement activities;

 



60

--------------------------------------------------------------------------------

 

 

(c)



provide quarterly and annual inventory of materials and equipment in stock;

 

(d)



provide a quarterly listing of excess materials and equipment in its stock list
to the National Petroleum Agency; and

 

(e)



check the excess materials and equipment listings from other companies operating
in the Territory of Sao Tome and Principe to identify materials available in the
country prior to initiating any foreign purchase order.

 

5.5         The Contractor shall initiate and maintain policies and practices,
which provide a competitive environment and climate amongst local and overseas
suppliers. Competitive quotation processes shall be employed for all local
procurement where the estimated value exceeds the equivalent of One Hundred
Thousand United States Dollars (U.S $100 000) as follows:

 

(a)



fabrication, wherever practicable shall be done locally. To this effect, the
Petroleum Operations recognize and shall accommodate local offers at a premium
not exceeding ten percent (10%); and

 

(b)



subject to Article 3.1, the Contractor shall give preferences to Sao-Tomean
indigenous sub-contractors in the award of contracts. Contracts within the
agreed financial limit of the Contractor shall be awarded to only competent
Sao-Tomean indigenous sub-contractors possessing the required skill/capability
for the execution of such contracts and the Contractor shall notify the National
Petroleum Agency accordingly.

 

5.6        Analysis and recommendation of competitive quotations of a value
exceeding the limits established in Article 1.5 shall be transmitted to the
National Petroleum Agency for approval before a purchase order is issued to the
selected vendor/manufacturer. Approval shall be deemed to have been given if a
response has not been received from the National Petroleum Agency within thirty
(30) days of receipt by the National Petroleum Agency of the said analysis and
recommendations.

 

5.7         Pre-inspection of the rig, equipment and stock materials of
reasonable value shall be jointly carried out at the factory site and/or quay
before shipment at the request of either Party.

 

6.          Project Monitoring

 

6.1        The Contractor shall provide a project report to the National
Petroleum Agency.

 

6.2        For major projects exceeding One Million United States Dollars (U.S
$1,000,000) or its equivalent, the Contractor shall provide to the National
Petroleum Agency a detailed quarterly report which shall include:

 

(a)



the approved budget total for each project;

 

(b)



the expenditure on each project;

 



61

--------------------------------------------------------------------------------

 

 

(c)



the variance and explanations;

 

(d)



the number and value of construction change orders;

 

(e)



a bar chart of schedule showing work progress and work already completed and
schedule of mile-stones and significant events; and

 

(f)



a summary of progress during the reporting period, summary of existing problems,
if any, and the proposed remedial action, anticipated problems, and percentage
of completion,

 

provided that the National Petroleum Agency shall have the right to send its own
representatives to assess the project based on the report.

 

6.3        In the case of an increase in cost in excess of five percent (5%) of
the project, the Contractor shall promptly notify the National Petroleum Agency
and obtain necessary budget approval.

 

6.4         Not later than six (6) months following the physical completion of
any major project whose cost exceeds One Million United States Dollars (U.S $1
,000,000) or its equivalent, the Contractor shall prepare and deliver to the
National Petroleum Agency a project completion report which shall include the
following:

 

(a)



a cost performance of the project in accordance with the work breakdown at the
commencement of the project;

 

(b)



the significant variation in any item or sub-item;

 

(c)



a summary of problems and expected events encountered during the project; and

 

(d)



a list of excess materials.

 





62

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

SALE OF ASSETS PROCEDURE

 

Upon the agreement of the National Petroleum Agency that identified assets are
to be sold, the following procedure shall apply:

 

1.



The Contractor shall call for a bid duly advertised in a minimum of one (1)
national newspaper, national radio station and national television station for
all assets whose book values are One Hundred Thousand United States dollars (U.S
100,000) and over, irrespective of length of ownership of such assets.

 

2.



All assets with book values between One Hundred Thousand United States dollars
(U.S $100,000) and over shall be sold with proof of the highest bid from a
minimum of three (3) bidders, subject to the highest bidder not being related to
the Contractor.

 

3.



A sale of assets to the Contractor's Affiliate shall be brought to the express
attention of the National Petroleum Agency and shall take place only with the
written consent given by the National Petroleum Agency.

 

4.



The Contractor may dispose of all assets with book values less than One Hundred
Thousand United States dollars (U.S $100,000) in the best manner available to
the Contractor on the basis of the highest price available.

 





63

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

FORM OF PARENTAL GUARANTEE

 

THIS GUARANTEE is made on []

 

BETWEEN:

 

(1)



ERHC ENERGY INC, a company organized and existing under the laws of Houston -
United States of America, and having its registered office at 5444 Westheimer
Road, Suite 1440, Houston, TX 77056, United States of America (the Guarantor);
and

 

(2)



THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE (the "State"), represented for
the purposes of this Guarantee by the National Petroleum Agency.

 

WHEREAS, the Guarantor is the parent entity of ERHC ENERGY EEZ, LDA organized
and existing under the laws of the Democratic Republic of Sao Tome e Principe,
and having its registered office at Avenida da Independencia, 392, II/III, Sao
Tome (the "Company");

 

WHEREAS, the Company has entered into a production sharing contract (the
Contract) with, among others, the State in respect of the Contract Area;

 

WHEREAS, the State desires that the execution and performance of the Contract by
the Company be guaranteed by the Guarantor and the Guarantor desires to furnish
this Guarantee as an inducement to the State to enter into the Contract and in
consideration of the rights and benefits inuring to the Company thereunder; and

 

WHEREAS, the Guarantor accepts that it fully understands and assumes the
contractual obligations under the Contract of the Company.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1.           Definitions and Interpretation

 

All capitalized words and expressions in this Guarantee have the same meaning as
in the Contract, unless otherwise specified to herein.

 

2.           Scope of this Guarantee

 

The Guarantor hereby guarantees to the State the timely payment and performance
of any and all indebtedness and obligations whatsoever of the Company to the
State arising under or in relation to the Contract, including the payment of any
amounts required to be paid by the Company to the State when the same become due
and payable; provided, however, that the liability of the Guarantor to the State
hereunder shall not exceed the liabilities of the Company to the State.

 

3.           Waiver of Notice, Agreement to All Modifications

 





64

--------------------------------------------------------------------------------

 

 

The Guarantor hereby waives notice of the acceptance of this Guarantee and of
the state of indebtedness of the Company at any time, and expressly agrees to
any extensions, renewals, modifications or acceleration of sums due to the State
under the Contract or any of the terms of the Contract, all without relieving
the Guarantor of any liability under this Guarantee.

 

4.           Absolute and Unconditional Guarantee

 

The obligations of the Guarantor shall be an absolute, unconditional and (except
as provided in Article 2 above) unlimited guarantee of payment and performance
to be performed strictly in accordance with the terms hereof.

 

5.           No Discharge of Guarantor

 

The obligations of the Guarantor hereunder shall not in any way be released or
otherwise affected by: a release or surrender by the Company of any collateral
or other security it may hold or hereafter acquire for payment of any obligation
hereby guaranteed; by any change, exchange or alteration of such collateral or
other security; by the taking of or the failure to take any action with respect
thereto either against the Company or against the Guarantor; or by any other
circumstance which might otherwise constitute a legal or equitable discharge or
defence of a guarantor.

 

6.           No Prior Action Required

 

The State shall not be required to make demand for payment or performance first
against the Company or any other Person or to proceed against any collateral or
other security which might be held by the State or otherwise to take any action
before resorting to the Guarantor hereunder.

 

7.           Cumulative Rights

 

All rights, powers and remedies of the State hereunder shall be cumulative and
not alternative, and shall be in addition to all rights, powers and remedies
given to the State by law or otherwise.

 

8.           Continuing Guarantee

 

This Guarantee is intended to be and shall be considered as a continuing
guarantee of payment and performance and shall remain in full force and effect
for so long as the Contract and any amendments thereto shall remain outstanding
or there shall exist any liability of the Company to the State thereunder.

 

9.           Notice of Demand

 

Upon default in the performance of any of the obligations of the Company
guaranteed hereunder, the State or its duly authorized attorney may give written
notice to the Guarantor at its principle office in United States of America,
5444 Westheimer Road, Suite 1440, Houston, TX 77056 of the amount due, and the
Guarantor, within a period of ten ( 10) business days, will make, or cause to be
made, payment of such amount as notified , in United States dollars, at such
bank or other place as the State shall





65

--------------------------------------------------------------------------------

 

 

designate and without set-off or reduction whatsoever of such payment in respect
of any claim the Parent Company or the Company may then have or thereafter might
have.

 

10.           Assignment

 

The Guarantor shall not in any way effect, or cause or permit to be effected,
the assignment or transfer of any of its obligations hereunder without the
express written consent of the State.

 

11.           Subrogation

 

Until all indebtedness hereby guaranteed has been paid in full, the Guarantor
shall have no right of subrogation to any security, collateral or other rights
which may be held by the State.

 

12.           Payment of Expenses

 

The Guarantor shall pay to the State all reasonable costs and expenses,
including attorney's fees, incurred by it in collecting or compromising any
indebtedness of the Company hereby guaranteed or in enforcing the Contract or
this Guarantee.

 

13.           Governing Law and Arbitration

 

This Guarantee shall be governed by and interpreted in accordance with the laws
of the State.

 

All disputes or claims arising out of or relating to this Guarantee shall be
finally settled by arbitration, in accordance with the procedure set forth in
the Contract; however, if in addition to the arbitration hereunder an
arbitration has also been commenced under the Contract with respect to
obligations hereby guaranteed, the arbitration commenced hereunder shall be
consolidated with the arbitration commenced under the Contract and the arbitral
body appointed hereunder shall be the same arbitral body appointed pursuant to
the Contract. The arbitration shall be conducted in the Portuguese and English
languages and the decision shall be final and binding on the parties.

 

14.           Severability of Provisions

 

In the event that for any reason any provision hereof may prove illegal,
unenforceable or invalid, the validity or enforceability of the remaining
provisions hereof shall not be affected.

 

15.           Confidentiality

 

The Guarantor agrees to treat this Guarantee and the Contract as confidential
and shall not disclose, willingly or unwillingly, to any third party, except to
the extent required by law, the terms and conditions hereof or thereof without
the prior written consent of the State.

 





66

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantor executes this Guarantee and it is accepted by
the State on the date specified above.

 

 

ERHC ENERGY INC

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE

 

BY THE AGENCIA NACIONAL DO PETROLEO DE SAO TOME E PRINCIPE

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 





67

--------------------------------------------------------------------------------

 

 

SCHEDULE 7

 

FORM OF PERFORMANCE BOND

 

 

 

[Date]

 

 

 

The Democratic Republic of Sao Tome and Principe

Represented by the Agenda Nacional do Petroleo de Sao Tome e Principe

Avenida das Nacoes Unidas, 225A

Caixa Postal 1048 Sao Tome

Sao Tome e Principe

 

1.          We understand that on ................................. 20[•], the
Democratic Republic of Sao Tome and Principe (the "State"), and [insert name of
Contractor under the PSC] (the "Contractor"  or "Guarantor") entered into a
Production Sharing Contract for Block [........], Sao Tome and Principe (the
"PSC"). Capitalised words not defined in this Performance Bond shall have the
meaning ascribed to them in the PSC.

 

2.          We, the undersigned [BANK LEGAL NAME] (the "Bank"), hereby, save for
the conditions stipulated below in clause 5, unconditionally and irrevocably on
first demand guarantee in favour of the Democratic Republic of Sao Tome and
Principe the due and punctual payment of all sums owed to the State and unpaid
by the Guarantor in respect of the Contractor's failure to fulfil the Minimum
Financial Commitment for phase [•] of the Exploration Period, up to a maximum of
United States dollars [......] million (US $[....],000,000).

 

3.          The guarantee amount referred to in clause 2 above shall be reduced
from time to time upon delivery to the Bank of a certificate from the
Contractor, countersigned on behalf of the State by the State representative,
setting forth the amount of such reduction based on verified expenditures under
Clause 7.12 of the PSC.

 

4.          This Performance Bond shall become effective on the [Effective Date
of the PSC/ commencement date of the phase [•] ] and shall terminate on the
expiry of phase [•] of the Exploration Period, or such earlier time as the total
of the reductions during the particular phase of the Exploration Period equal
the applicable guarantee amount referred to in clause 2 above, provided that the
Minimum Work Obligations or Minimum Financial Commitment for the phase has been
satisfied in full.

 

5.          Demands may be made under this Performance Bond by the Government by
delivering to the Bank the Government's written statement setting forth the
amount claimed and certifying that the amount claimed represents the amount due
and owing by the Guarantor in respect of the Contractor's failure under the PSC
to fulfil the Minimum Work Obligations in relation to the applicable phase of
the Exploration Period and:

 





68

--------------------------------------------------------------------------------

 

 

(a)         the Contractor has failed to incur the Minimum Financial Commitment
in relation to the relevant phase of the Exploration Period;

 

(b)         the Guarantor has been notified in writing by the National Petroleum
Agency, by registered letter or courier (a copy of which to be attached to such
written statement), of Contractor's non-compliance and the details thereof, and
has been advised that a drawing is being made against this unconditional and
irrevocable Performance Bond; and

 

(c)         the Contractor has been provided a minimum of seven (7) days to
correct the conditions of non-compliance and has failed to do so.

 

6.          Upon its cancellation or expiry, this Performance Bond shall be
returned to the Guarantor.

 

7.          This guarantee shall be governed by the laws of the Democratic
Republic of Sao Tome and Principe.

 

8.          Any disputes between the State and the Bank shall be settled in
accordance with the dispute resolution provisions of the PSC, and Article 25 of
the PSC shall apply to this guarantee as if Contractor and the Bank were both
Parties (as defined therein) to the PSC, with the following exceptions:

 

1.



The use of independent expert as means for conciliation shall not be available
to the parties;

 

2.



The period from a notice of Dispute has been served until the Dispute may be
referred to arbitration, as specified in Article 25.4, shall be reduced from
three months to ten days

 

 

The duly authorised representative of the Bank has executed this Bank Guarantee
on this the _____ day of ____________ 20[•].

 

 

Very truly yours,

 

 

for and on behalf of

[BANK LEGAL NAME]

 

69

--------------------------------------------------------------------------------